EXHIBIT 10.3

 

EXECUTION VERSION

EMPLOYEE MATTERS AGREEMENT

by and among

FORTIVE CORPORATION,

STEVENS HOLDING COMPANY, INC.

and

ALTRA INDUSTRIAL MOTION CORP.

dated as of

March 7, 2018

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

ARTICLE I

 

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1.

Definitions

1

SECTION 1.2.

References; Interpretation

10

SECTION 1.3.

Relation to Other Documents

10

 

ARTICLE II

 

 

GENERAL PRINCIPLES

 

SECTION 2.1.

Assumption and Retention of Liabilities

10

SECTION 2.2.

Treatment of Compensation and Benefit Arrangements

13

SECTION 2.3.

Participation in Fox Benefit Arrangements

15

SECTION 2.4.

Service Recognition

15

SECTION 2.5.

Collective Bargaining Agreements

16

SECTION 2.6.

No Acceleration of Benefits

16

SECTION 2.7.

Amendment Authority

16

SECTION 2.8.

No Commitment to Employment or Benefits

16

SECTION 2.9.

Certain Employment Transfers

17

SECTION 2.10.

Information and Consultation

18

SECTION 2.11.

Certain Requirements

19

SECTION 2.12.

Sharing of Information

19

 

ARTICLE III

 

 

DEFINED BENEFIT PLANS

 

SECTION 3.1.

Non-U.S. Retirement Plan Participation

19

 

ARTICLE IV

 

 

DEFINED CONTRIBUTION PLANS

 

SECTION 4.1.

U.S. Savings Plan Participation

21

SECTION 4.2.

Non-U.S. Savings Plan Participation

22

 

ARTICLE V

 

 

HEALTH AND WELFARE PLANS

 

SECTION 5.1.

Health and Welfare Plan Participation

23

SECTION 5.2.

Certain Liabilities

23

SECTION 5.3.

Time-Off Benefits

24

SECTION 5.4.

OPEB

25

 

ARTICLE VI

 

 

EXECUTIVE BENEFIT PLANS

 

SECTION 6.1.

Non-Qualified Deferred Compensation Plans

25

 

ARTICLE VII

 

 

TREATMENT OF FOX EQUITY AWARDS

 

SECTION 7.1.

Retained Fox Equity Awards

26

SECTION 7.2.

Cancelled Fox Equity Awards

26

SECTION 7.3.

Ainge Retention Awards

26

SECTION 7.4.

Necessary Actions

27

SECTION 7.5.

SEC Registration

27

SECTION 7.6.

Tax and Regulatory Compliance for Retained Fox Equity Awards

27

SECTION 7.7.

Compliance

28

i

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

 

 

ADDITIONAL COMPENSATION MATTERS

 

SECTION 8.1.

Workers’ Compensation Liabilities

28

SECTION 8.2.

Code Section 409A

28

SECTION 8.3.

Payroll Matters

28

SECTION 8.4.

Retention Bonuses

29

 

ARTICLE IX

 

 

INDEMNIFICATION

 

SECTION 9.1.

Indemnification by the Parties

29

SECTION 9.2.

Procedures for Indemnification

29

SECTION 9.3.

Indemnification Obligations Net of Proceeds Received from Third Parties

31

SECTION 9.4.

Certain Actions; Substitution; Subrogation

32

SECTION 9.5.

Payments

33

 

ARTICLE X

 

 

GENERAL AND ADMINISTRATIVE

 

SECTION 10.1.

Sharing of Information

33

SECTION 10.2.

Reasonable Efforts/Cooperation

34

SECTION 10.3.

Employer Rights

34

SECTION 10.4.

Consent of Third Parties

34

SECTION 10.5.

Access to Employees

34

SECTION 10.6.

Beneficiary Designation/Release of Information/Right to Reimbursement

35

 

ARTICLE XI

 

 

MISCELLANEOUS

 

SECTION 11.1.

Entire Agreement

35

SECTION 11.2.

Governing Law

35

SECTION 11.3.

Notices

35

SECTION 11.4.

Amendments and Waivers

37

SECTION 11.5.

Early Termination

38

SECTION 11.6.

No Third-Party Beneficiaries

38

SECTION 11.7.

Assignability; Binding Effect

38

SECTION 11.8.

Construction; Interpretation

38

SECTION 11.9.

Severability

39

SECTION 11.10.

Counterparts

39

SECTION 11.11.

Relationship of Parties

39

SECTION 11.12.

Subsidiaries

39

SECTION 11.13.

Dispute Resolution

39

 

ii

--------------------------------------------------------------------------------

 

EMPLOYEE MATTERS AGREEMENT

This Employee Matters Agreement (this “Agreement”) is dated as of March 7, 2018,
by and among Fortive Corporation, a Delaware corporation (“Fox”), Stevens
Holding Company, Inc., a Delaware corporation and wholly owned Subsidiary of Fox
(“Newco”), and Altra Industrial Motion Corp., a Delaware corporation (“Ainge”)
(each a “Party” and together, the “Parties”).

R E C I T A L S:

WHEREAS, Fox, directly and indirectly through its wholly owned Subsidiaries, is
engaged in the A&S Business;

WHEREAS, the Board of Directors of Fox has determined that it is advisable and
in the best interests of Fox and Fox’s stockholders to separate the A&S Business
from the other businesses of Fox and to divest the A&S Business in the manner
contemplated by the Separation and Distribution Agreement, dated as of the date
of this Agreement (the “Distribution Agreement”), by and among Fox, Newco and
Ainge, and the Agreement and Plan of Merger and Reorganization, dated as of the
date of this Agreement (the “Merger Agreement”), by and among Fox, Newco, Ainge,
and McHale Acquisition Corp., a Delaware corporation and a wholly owned
Subsidiary of Ainge (“Merger Sub”);

WHEREAS, Fox currently owns all of the issued and outstanding shares of common
stock, par value $0.01 per share, of Newco (the “Newco Common Stock”);

WHEREAS, the Parties contemplate that, pursuant to the Merger Agreement,
immediately after the Distribution and at the Effective Time, Merger Sub shall
be merged (the “Merger”) with and into Newco, with Newco surviving the Merger as
a wholly owned Subsidiary of Ainge, and the shares of Newco Common Stock shall
be converted into the right to receive shares of Ainge Common Stock on the terms
and subject to the conditions of the Merger Agreement and in accordance with the
Delaware General Corporation Law; and

WHEREAS, pursuant to the Distribution Agreement, Fox and Newco have agreed to
enter into this Agreement for the purpose of allocating assets, Liabilities and
responsibilities with respect to certain employee matters and employee
compensation and benefit plans and programs between them and to address certain
other employment-related matters.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:

Article I

DEFINITIONS AND INTERPRETATION

Section 1.1.Definitions.  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Distribution Agreement, and the
following terms shall have the following meanings:

 

--------------------------------------------------------------------------------

 

“A&S Business” has the meaning set forth in the Merger Agreement.

“Action” has the meaning set forth in the Distribution Agreement.

“Affiliate” has the meaning set forth in the Distribution Agreement.

“Agreement” has the meaning set forth in the preamble.

“Ainge” has the meaning set forth in the preamble.

“Ainge Benefit Arrangement” means any Benefit Arrangement sponsored, maintained
or contributed to, or required to be maintained or contributed to, by any member
of the Ainge Group immediately following the Effective Time.

“Ainge Board” has the meaning set forth in the Merger Agreement.

“Ainge Common Stock” means the issued and outstanding shares of common stock,
par value $0.001 per share, of Ainge.

“Ainge Equity Plans” has the meaning set forth in the Merger Agreement.

“Ainge Group” means Ainge, each of its Affiliates and any legal predecessors
thereto, including after the Closing, the Newco Group.

“Ainge Indemnitees” means Ainge, each member of the Ainge Group, and all Persons
who are or have been shareholders, directors, partners, managers, managing
members, officers, agents or employees of any member of the Ainge Group (in each
case, in their respective capacities as such) (excluding any shareholder of
Ainge), together with their respective heirs, executors, administrators,
successors and assigns.

“Ainge Non-U.S. Retirement Plans” has the meaning set forth in Section 3.1(b).

“Ainge Non-U.S. Savings Plans” has the meaning set forth in Section 4.2(b).

“Ainge NQDC Plan” has the meaning set forth in Section 6.1(b).

“Ainge OPEB Plan” has the meaning set forth in Section 5.4(a).  

“Ainge RSU” means either a (x) restricted share of Ainge Common Stock or
(y) restricted stock unit representing the right to vest in and be issued a
share of Ainge Common Stock, in each case (i) granted by Ainge to a Newco
Employee pursuant to Section 7.3 under a stock plan maintained by Ainge and an
award agreement provided by Ainge thereunder and (ii) which vests based solely
on the continued employment of such Newco Employee with Newco, Ainge or another
member of the Ainge Group.

“Ainge Trading Price” means the volume-weighted average price of Ainge Common
Stock trading on the “regular way” basis on the Nasdaq Stock Market for each of
the twenty (20) consecutive trading days ending on (and including) the day
before the Distribution Date.

2

--------------------------------------------------------------------------------

 

“Ainge U.S. Savings Plans” has the meaning set forth in Section 4.1(b).

“Ainge Welfare Plans” means any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA (whether or not subject to ERISA) maintained by Ainge
or any member of the Ainge Group and in which Newco Employees participate
following the Effective Time.

“Ancillary Agreement” has the meaning set forth in the Distribution Agreement.

“Automatic Transfer Employee” means any Newco Employee, where local employment
Laws, including but not limited to the Transfer Regulations, provide for an
automatic transfer of such employee to Newco by operation of Law upon the
transfer of a business as a going concern and such business transfer occurs as a
result of the transactions contemplated by the Distribution Agreement.

“Benefit Arrangement” means, with respect to an entity, each compensation or
employee benefit plan, program, policy, agreement or other arrangement, whether
or not “employee benefit plans” (within the meaning of Section 3(3) of ERISA,
whether or not subject to ERISA), including any benefit plan, program, policy,
agreement or arrangement providing cash- or equity-based compensation or
incentives, health, medical, dental, vision, disability, accident or life
insurance benefits or vacation, paid or unpaid leave, severance, retention,
change in control, termination, deferred compensation, individual employment or
consulting, retirement, pension or savings benefits, supplemental income,
retiree benefit, relocation or other fringe benefit (whether or not taxable), or
employee loans, that are sponsored or maintained by such entity (or to which
such entity contributes or is required to contribute or in which it
participates), and excluding workers’ compensation plans, policies, programs and
arrangements.

“Business Day” means any day other than (i) a Saturday or a Sunday or (ii) a day
on which commercial banking institutions are authorized or required by
applicable Legal Requirements to be closed in the Commonwealth of Massachusetts
or the State of Washington.  In the event that any action is required or
permitted to be taken under this Agreement on or by a date that is not a
Business Day, such action may be taken on or by the Business Day immediately
following such date.

“Cancelled Fox Equity Award Value” means, with respect to each Newco Employee
who is a holder of Cancelled Fox Equity Awards, a dollar value equal to the sum
of (i) the Cancelled Fox Option Value in respect of the Cancelled Fox Options
held by such Newco Employee and (ii) the Cancelled Fox RSU Value in respect of
the Cancelled Fox RSUs held by such Newco Employee.

“Cancelled Fox Equity Awards” has the meaning set forth in Section 7.2.

“Cancelled Fox Option Value” means (A) with respect to each Cancelled Fox Option
granted prior to February 1, 2018, an amount equal to the product of (x) the
total number of shares of Fox Common Stock subject to such Cancelled Fox Option
as of immediately before the Closing Date and (y) the excess, if any, of (1) the
Fox Trading Price over (2) the exercise price per share of such Cancelled Fox
Option, and (B) with respect to each Cancelled Fox Option granted on or after
February 1, 2018, an amount equal to the grant date value of such Fox Option
that was communicated by Fox to the optionee at the time of grant, as previously
communicated to Ainge.

3

--------------------------------------------------------------------------------

 

“Cancelled Fox Options” has the meaning set forth in Section 7.2.

“Cancelled Fox RSU Value” means, with respect to each Cancelled Fox RSU, an
amount equal to the Fox Trading Price.

“Cancelled Fox RSUs” has the meaning set forth in Section 7.2.

“Closing” has the meaning set forth in the Merger Agreement.

“Closing Date” has the meaning set forth in the Merger Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collective Bargaining Agreement” means all agreements with the collective
bargaining representatives, employee representative, trade union, labor or
management organization, group of employees, or works councils or similar
representative bodies of Newco Employees including all national or sector
specific collective agreements which are applicable to Newco Employees, in each
case in effect immediately prior to the Separation Time that set forth terms and
conditions of employment of Newco Employees, and all modifications of, or
amendments to, such agreements and any rules, procedures, awards or decisions of
competent jurisdiction interpreting or applying such agreements.

“Consents” has the meaning set forth in the Distribution Agreement.

“Contract” has the meaning set forth in the Distribution Agreement.

“Delayed Transfer Date” means (A) the date that a Delayed Transfer Newco
Employee (within the meaning of clause (A) thereof) is eligible to return to
active service; provided that such Delayed Transfer Newco Employee will become a
Newco Employee only if and when such Delayed Transfer Newco Employee returns to
active service for any member of the Fox Group within six (6) months following
the Effective Time or such longer period as required by Law or otherwise agreed
to by the Parties or (B) the date a Newco Sub capable of serving as the
employing entity of a Delayed Transfer Newco Employee (within the meaning of
clause (B) thereof) is established in the applicable jurisdiction or such
Delayed Transfer Newco Employee is otherwise able to be transferred to a member
of the Ainge Group in accordance with applicable Law; provided that the Parties
agree to cooperate to establish any such Newco Sub as soon as reasonably
practicable following the Separation Time. References to “Closing”, “Closing
Date”, “Effective Time”, “Separation Time” and “Separation Date” in this
Agreement shall be interpreted to mean the “Delayed Transfer Date” as it applies
to any Delayed Transfer Newco Employee, where the context requires.

“Delayed Transfer Newco Employee” means (A) each Newco Employee who is not
actively at work as of the Separation Date as a result of (i) disability (either
long-term or short-term, in either case as defined in the applicable program or
arrangement maintained or sponsored by Fox or another member of the Fox Group)
or (ii) approved leave of absence; provided, that in no event shall any Former
Newco Employee, or any Automatic Transfer Employee whose employment transfers to
Newco as of or prior to the Separation Date by operation of applicable Law, be
deemed to be a Delayed Transfer Newco Employee or (B) each

4

--------------------------------------------------------------------------------

 

Newco Employee employed in a jurisdiction in which a Newco Sub capable of
serving as the employing entity of such Newco Employee is unable to be
established on or prior to the Separation Date.

“Distribution” has the meaning set forth in the Merger Agreement.

“Distribution Agreement” has the meaning set forth in the recitals.

“Distribution Date” has the meaning set forth in the Distribution Agreement.

“Effective Time” has the meaning set forth in the Merger Agreement.

“Employee Representative” means any works council, employee representative,
trade union, labor or management organization, group of employees or similar
representative body for Newco Employees.

“Employment Tax Return” means any return, report, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any information return, amended tax return, claim
for refund or declaration of estimated Employment Tax) permitted or required to
be supplied to, or filed with, a taxing authority in connection with the
determination, assessment or collection of any Employment Tax or the
administration of any laws, regulations or administrative requirements relating
to any Employment Tax (whether or not a payment is required to be made with
respect to such filing).

“Employment Taxes” means any federal, state, local or foreign Taxes, charges,
fees, duties, levies, imposts, rates, social security contributions or other
assessments or obligations, in each case in the nature of a Tax, imposed on, due
or asserted to be due from (i) employees or deemed employees of the Fox Group or
employees or deemed employees of the Newco Group or (ii) the Fox Group or the
Newco Group as employers or deemed employers of such employees, including
employers’ and employees’ portions of Federal Insurance Contributions Act Taxes,
employers’ Federal Unemployment Tax Act taxes and state and local unemployment
insurance taxes, and employers’ withholding, reporting and remitting obligations
with respect to any such Taxes or employees’ federal, state and local income
taxes that are imposed on or due from employees or deemed employees of the Fox
Group or the Newco Group.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate”, with respect to any Person, means any other entity, trade or
business under common control with such Person within the meaning of Section
4001 of ERISA or Section 414(b), 414(c), 414(m) or 414(n) of the Code, and the
regulations issued thereunder.

“Excluded Liabilities” has the meaning set forth in the Distribution Agreement.

“Former Newco Employee” means any individual who would qualify as a Newco
Employee had such individual been an employee of any member of the Fox Group as
of the Separation Time, but whose employment with any member of the Fox Group
terminated for any reason prior to the Separation Time.

5

--------------------------------------------------------------------------------

 

“Fox” has the meaning given to such term in the preamble.

“Fox Benefit Arrangement” means any Benefit Arrangement sponsored, maintained or
contributed to, or required to be maintained or contributed to, by any member of
the Fox Group for the benefit of any Newco Employee.

“Fox Common Stock” means the issued and outstanding shares of common stock, par
value $0.01 per share, of Fox.

“Fox Equity Plan” means the Fox 2016 Stock Incentive Plan.

“Fox Group” means Fox, each of its Subsidiaries, and any legal predecessors
thereto, but excluding any member of the Newco Group.

“Fox Indemnitees” means Fox, each member of the Fox Group, and all Persons who
are or have been shareholders, directors, partners, managers, managing members,
officers, agents or employees of any member of the Fox Group (in each case, in
their respective capacities as such) (excluding any shareholder of Fox),
together with their respective heirs, executors, administrators, successors and
assigns.

“Fox Non-U.S. Retirement Plan” means each Fox Benefit Arrangement that is a
noncontributory defined benefit retirement plan in which Newco Employees who are
based outside of the United States participate, and/or that is subject to any
Law other than United States federal, state or local Law.

“Fox Non-U.S. Savings Plan” means each Fox Benefit Arrangement that is a defined
contribution retirement plan in which Newco Employees who are based outside of
the United States participate, and/or that is subject to any Law other than
United States federal, state or local Law.

“Fox NQDC Plan” means the Fox Executive Deferred Incentive Plan.

“Fox Option” means each option to purchase shares of Fox Common Stock from Fox
(i) granted by Fox pursuant to the Fox Equity Plan, assumed by Fox in connection
with any merger, acquisition or similar transaction or otherwise issued or
granted and whether vested or unvested and (ii) held by a Newco Employee as of
immediately before the Closing Date.

“Fox RSU” means each restricted stock unit representing the right to vest in and
be issued a share of Fox Common Stock by Fox (i) granted by Fox pursuant to the
Fox Equity Plan, assumed by Fox in connection with any merger, acquisition or
similar transaction or otherwise issued or granted and whether vested or
unvested and (ii) held by a Newco Employee as of immediately before the Closing
Date.

“Fox Trading Price” means the volume-weighted average price of Fox Common Stock
trading on the “regular way” basis on the New York Stock Exchange for each of
the twenty (20) consecutive trading days ending on (and including) the day
before the Distribution Date.

6

--------------------------------------------------------------------------------

 

“Fox U.S. OPEB Plan” shall mean the Fox Retiree Medical Plan.

“Fox U.S. Savings Plan” means (i) the Fox Retirement Savings Plan, (ii) the Fox
Union Retirement Savings Plan, and (iii) each other Fox Benefit Arrangement that
is a defined contribution retirement plan that is intended to be qualified under
Section 401(a) of the Code.

“Fox Welfare Plans” means any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA (whether or not subject to ERISA) maintained by Fox or
any member of the Fox Group and in which Newco Employees participate immediately
prior to the Separation Time.

“GAAP” has the meaning set forth in the Merger Agreement.

“Governmental Authority” has the meaning set forth in the Distribution
Agreement.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

“Indemnifying Party” has the meaning set forth in Section 9.2(b).

“Indemnitee” means each Fox Indemnitee, Newco Indemnitee or Ainge Indemnitee.

“Indemnity Payment” has the meaning set forth in Section 9.3(a).

“Information” has the meaning set forth in the Distribution Agreement.

“IRS” means the U.S. Internal Revenue Service.

“Law” has the meaning set forth in the Distribution Agreement.

“Legacy Participant” has the meaning set forth in Section 3.1(e).

“Legal Requirements” has the meaning set forth in the Merger Agreement.

“Liabilities” has the meaning set forth in the Distribution Agreement.

“Losses” has the meaning set forth in the Distribution Agreement.

“Merger” has the meaning set forth in the recitals.

“Merger Agreement” has the meaning set forth in the recitals.

“Merger Sub” has the meaning set forth in the recitals.

“Newco” has the meaning set forth in the preamble.

“Newco Common Stock” has the meaning set forth in the recitals.

7

--------------------------------------------------------------------------------

 

“Newco Employee” means each employee of any member of the Fox Group or the Newco
Group who is employed as of the Separation Date and is either (A) exclusively or
primarily engaged in the A&S Business or (B) necessary for the ongoing operation
of the A&S Business following the Separation Date, in the case of the foregoing
clauses (A) and (B), as determined by Fox in good faith, subject to Ainge’s
timely review and consultation with Fox, and identified to Ainge no later than
forty-five (45) days prior to the Separation Date, in each case regardless of
whether any such employee is actively at work as of the Separation Date or is
not actively at work as of the Separation Date as a result of disability or
illness, an approved leave of absence (including military leave with
reemployment rights under federal law and leave under the Family and Medical
Leave Act of 1993), vacation, personal day or similar short- or long-term
absence; provided, that Fox and Ainge may agree in writing no later than
forty-five (45) days prior to the Separation Date to exclude certain employees
or groups of employees who would otherwise be covered by clause (A) or (B) from
being designated as Newco Employees.

“Newco Group” means Newco, each of the Newco Subs and any legal predecessors
thereto.  Each of the Newco Subs shall be deemed to be members of the Newco
Group as of the Separation Time and at all times thereafter up to the Effective
Time.

“Newco Indemnitees” means Newco, each member of the Newco Group, Ainge (from and
after the Separation Time), and each of their respective successors and assigns,
and all Persons who are or have been shareholders, directors, partners,
managers, managing members, officers, agents or employees of any member of the
Newco Group (in each case, in their respective capacities as such), and their
respective heirs, executors, administrators, successors and assigns.

“Newco Independent Contractors” means each independent contractor of any member
of the Newco Group who is actively providing services as of the Separation Date
and is either (i) exclusively or primarily engaged in the A&S Business; or (ii)
necessary for the ongoing operation of the A&S Business following the Separation
Date, which shall include, for the avoidance of doubt, each service provider in
India or Mexico who is engaged through a third party employer as of the
Separation Date.

“Newco Subs” has the meaning set forth in the Distribution Agreement.

“Non-Automatic Transfer Employees” shall mean any Newco Employee who is not an
Automatic Transfer Employee.

“Participating Company” means Fox or any Person (other than an individual)
participating in a Fox Benefit Arrangement.

“Party” or “Parties” has the meaning set forth in the preamble.

“Pension Transfers” has the meaning set forth in Section 3.1(b).

“Person” has the meaning set forth in the Distribution Agreement.

“Requesting Party” has the meaning set forth in Section 2.1(d).

8

--------------------------------------------------------------------------------

 

“Savings Transfers” has the meaning set forth in Section 4.2(b).

“Separation” has the meaning set forth in the Distribution Agreement.

“Separation Date” has the meaning set forth in the Distribution Agreement.

“Separation Time” has the meaning set forth in the Distribution Agreement.

“Subsidiary” has the meaning set forth in the Distribution Agreement.

“Tax” or “Taxes” has the meaning set forth in the Tax Matters Agreement.

“Tax Matters Agreement” means the Tax Matters Agreement, as defined in the
Distribution Agreement, as it may be amended from time to time in accordance
with the terms thereof.

“Third-Party Claim” has the meaning set forth in Section 9.2(b).

“Third-Party Proceeds” has the meaning set forth in Section 9.3(a).

“Transactions” has the meaning set forth in the Distribution Agreement.

“Transfer Regulations” means (i) all laws of any member state of the European
Union implementing the European Union Council Directive 2001/23/EC of 12 March
2001 on the approximation of the Laws of member states of the European Union
relating to the safeguarding of employees’ rights in the event of transfers of
undertakings, businesses or parts of undertakings or businesses (the “Acquired
Rights Directive”) and legislation and regulations of any member state of the
European Union implementing such Acquired Rights Directive, and (ii) any similar
Laws in any jurisdiction providing for an automatic transfer, by operation of
law, of employment in the event of a transfer of business.

“Transferor Fox Non-U.S. Retirement Plans” has the meaning set forth in Section
3.1(b).

“Transferor Fox Non-U.S. Savings Plans” has the meaning set forth in Section
4.2(b).

“Transferred Benefit Arrangements” means each Transferred Fox Non-U.S.
Retirement Plan and each Transferred Fox Non-U.S. Savings Plan.

“Transferred Fox Non-U.S. Retirement Plan” has the meaning set forth in Section
3.1(c).

“Transferred Fox Non-U.S. Savings Plan” has the meaning set forth in Section
4.2(c).

“Vested Fox Option” has the meaning set forth in Section 7.1(a).

“Vested Fox RSU” has the meaning set forth in Section 7.1(b).

9

--------------------------------------------------------------------------------

 

Section 1.2.References; Interpretation.  Unless the context otherwise requires:

(a)references in this Agreement to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement; and

(b)references in this Agreement to any time shall be to the then prevailing New
York City, New York time unless otherwise expressly provided herein.

Section 1.3.Relation to Other Documents.  To the extent there is any
inconsistency between this Agreement and the terms of another agreement
pertaining to the Separation or Merger (other than any Collective Bargaining
Agreement) that is the subject of this Agreement and such inconsistency (i)
arises in connection with or as a result of employment with or the performance
of services before or after the Separation for any member of the Fox Group,
Newco Group or Ainge Group and (ii) relates to the allocation of Liabilities
attributable to the employment, service, termination of employment or
termination of service of all present or former Fox employees, Newco Employees,
Former Newco Employees or any of their dependents and beneficiaries (and any
alternate payees in respect thereof) and other service providers (including any
individual who is, or was or is determined to be an independent contractor,
temporary employee, temporary service worker, consultant, freelancer, agency
employee, leased employee, on-call worker, incidental worker, or non-payroll
worker or in any other employment, non-employment, or retainer arrangement, or
relationship with any member of the Fox Group or the Newco Group), the terms of
this Agreement shall prevail.

Article II

GENERAL PRINCIPLES

Section 2.1.Assumption and Retention of Liabilities.

(a)Effective as of the Separation Time, subject to Section 2.1(b), Fox shall, or
shall cause one or more members of the Fox Group to, assume or retain, as
applicable, and pay, perform, fulfill and discharge, in due course in full, (i)
all Liabilities under all Fox Benefit Arrangements, except for any such
Liabilities relating to Newco Employees, whenever incurred; (ii) all Liabilities
arising out of, relating to or resulting from the employment, service,
termination of employment or termination of service of all employees and
independent contractors (other than, solely to the extent arising out of,
relating to or resulting from service to the A&S Business, Newco Employees and
Newco Independent Contractors) of any member of the Fox Group or the Newco Group
and their dependents and beneficiaries (and any alternate payees in respect
thereof); (iii) all Liabilities arising out of, relating to or resulting from
the transfer of Newco Employees from the Fox Group to the Newco Group that arise
in respect of any applicable notice and/or severance obligations or obligations
to notify and/or consult in compliance with a Collective Bargaining Agreement or
applicable Law, including but not limited to the Transfer Regulations; provided
that any such Liabilities do not arise because of a breach of this Agreement by
any member of the Ainge Group; (iv) any Liabilities arising out of, relating to
or resulting from any misclassification prior to the Closing Date of any Newco
Independent

10

--------------------------------------------------------------------------------

 

Contractor located in India or Mexico who is engaged through a third party
employer as an independent contractor rather than as an employee; (v) any
Liabilities of Fox or any of its Affiliates as a result of being treated as an
ERISA Affiliate with any Person at any time during the six-year period prior to
the Closing Date under Title IV of ERISA, Section 302 of ERISA, or Sections 412
or 4971 of the Code, or as a result of a failure to comply with the continuation
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code or similar state law (other than any Liability of a member of the Newco
Group as a result of it being an ERISA Affiliate of any member of the Ainge
Group after the Closing); and (vi) any other Liabilities or obligations
expressly assigned to or assumed or retained by Fox or any of its Affiliates
under this Agreement.

(b)Effective as of the Separation Time, Newco shall, or shall cause one or more
members of the Newco Group to, assume or retain, as applicable, and pay,
perform, fulfill and discharge, in due course in full, (i) all Liabilities under
all Fox Benefit Arrangements relating to Newco Employees, whenever incurred,
other than those that are explicitly retained by the Fox Group pursuant to this
Agreement; (ii) all Liabilities arising out of, relating to or resulting from
the employment, service, termination of employment or termination of service of
all Newco Employees and Newco Independent Contractors and their dependents and
beneficiaries (and any alternate payees in respect thereof), to the extent
arising out of, relating to or resulting from such individuals’ service to the
A&S Business; (iii) all severance Liabilities arising out of, relating to or
resulting from the failure of a Non-Automatic Transfer Employee outside of the
Unites States to transfer employment to a member of the Newco Group that arise
because of a breach of this Agreement by any member of the Ainge Group; and (iv)
any other Liabilities or obligations expressly assigned to or assumed or
retained by Newco or any of its Affiliates under this Agreement.

(c)All Liabilities assigned to or assumed or retained by Fox or a member of the
Fox Group under this Agreement shall be Excluded Liabilities for purposes of the
Distribution Agreement.  All Liabilities assigned to or assumed or retained by
Newco or a member of the Newco Group under this Agreement shall be A&S
Liabilities for purposes of the Distribution Agreement.

(d)From time to time after the Separation Time, the Parties shall promptly
reimburse one another, upon reasonable request of the Party requesting
reimbursement (the “Requesting Party”) and the presentation by such Party of
such substantiating documentation as the other Party shall reasonably request,
for the cost of any obligations or Liabilities satisfied or assumed by the
Requesting Party or its Affiliates (including for any such Liabilities that
transfer to the Newco Group or the Ainge Group by operation of Law or Collective
Bargaining Agreement) that are, or that have been made pursuant to this
Agreement, the responsibility of the other Party or any of its Affiliates.  Any
such reimbursement shall (i) be equal to the cost actually incurred by the
Requesting Party, including the employer-portion of any associated Employment
Taxes payable by the Requesting Party in connection therewith, less the present
value of any item of loss, deduction or credit which decreases net Taxes paid or
payable by the Requesting Party as a result of such cost and any related
Employment Taxes (it being understood that such amounts shall be reasonably
determined in good faith by the Requesting Party in consultation with the other
Parties and in making such determination, shall take into account any
anticipated income or gain to the Requesting Party in connection with such
reimbursement and

11

--------------------------------------------------------------------------------

 

any advisor costs incurred by the Requesting Party in connection with the
calculation of net Tax benefits pursuant to this Section 2.1(d)) and (ii) be
submitted to the other Party within 30 days of the payment by the Party
requesting reimbursement.

(e)Subject to applicable Law and the Tax Matters Agreement, Fox shall retain
responsibility for all employee-related regulatory filings for reporting periods
ending at or prior to the Effective Time, except for Equal Employment
Opportunity Commission EEO-1 reports and affirmative action program (AAP)
reports and responses to Office of Federal Contract Compliance Programs (OFCCP)
submissions, for which Fox shall provide data and Information (to the extent
permitted by applicable Laws and consistent with Section 10.1) to Newco, which
shall be responsible for making such filings in respect of Newco Employees.

(f)Fox shall be the responsible party for duly preparing and timely filing or
causing to be duly prepared and timely filed all Employment Tax Returns required
or permitted to be filed by any member of the Fox Group and, on or prior to the
Distribution Date, by any member of the Newco Group.  Fox shall be liable for
all Employment Taxes due or payable for or with respect to services provided by
employees or deemed employees of any member of the Fox Group at any time and
services provided by employees or deemed employees of any member of the Newco
Group on or prior to the Distribution Date.  Fox, at its sole expense, shall
have exclusive control over the conduct and resolution of any audit, litigation,
contest, dispute, or other proceeding relating to Employment Taxes of any member
of the Fox Group; provided, that Fox shall notify, cooperate and reasonably
share control with Newco and Ainge (which shall be permitted to participate in
any such proceeding at their own expense) with respect to any such proceeding to
the extent it relates to any Employment Taxes or related Losses for which Newco
or Ainge may be liable pursuant to Article IX.

(g)Newco shall be the responsible party for duly preparing and timely filing or
causing to be duly prepared and timely filed all Employment Tax Returns of any
member of the Newco Group with respect to periods (or portions thereof)
following the Distribution Date or required to be filed by any member of the
Newco Group after the Distribution Date.  Newco shall be liable for all
Employment Taxes due or payable for or with respect to services provided by
employees or deemed employees of any member of the Newco Group after the
Distribution Date.  Newco, at its sole expense, shall have exclusive control
over the conduct and resolution of any audit, litigation, contest, dispute, or
other proceeding relating to Employment Taxes of any member of the Newco Group;
provided, that Newco shall notify, cooperate and reasonably share control with
Fox (which shall be permitted to participate in any such proceeding at its own
expense) with respect to any such proceeding to the extent it relates to any
Employment Taxes or related Losses for which Fox may be liable pursuant to
Article IX.

(h)With respect to any Employment Tax Return required to be filed pursuant to
this Agreement, the party responsible for preparing and filing such Employment
Tax Return shall remit or cause to be remitted to the applicable taxing
authority in a timely manner any Taxes due in respect of any such Employment Tax
Return.  In the case of any Employment Tax Return for which the Party that is
not responsible for preparing and filing such Employment Tax Return is obligated
pursuant to this Agreement to pay all or a portion of the Taxes reported as due
on such Employment Tax Return, the party responsible for preparing and filing
such Employment Tax Return shall notify the other Party, in writing, of its
obligation to pay such

12

--------------------------------------------------------------------------------

 

Taxes and, in reasonably sufficient detail, its calculation of the amount due by
such other Party and the Party receiving such notice shall pay such amount to
the party responsible for preparing and filing such Employment Tax Return upon
the later of five (5) Business Days prior to the date on which such payment is
due and fifteen (15) Business Days after the receipt of such notice.

Section 2.2.Treatment of Compensation and Benefit Arrangements.

(a)Except as otherwise expressly provided for in this Agreement, and subject to
the Newco Group’s obligations in relation to Newco Employees who transfer to the
Newco Group at the Separation Time pursuant to the Transfer Regulations, Ainge
will provide or cause to be provided to each Newco Employee (other than any
Newco Employee who is covered by a Collective Bargaining Agreement), for a
period commencing at the Effective Time and ending on December 31, 2019 (or such
shorter period as such Newco Employee is employed by Ainge or one of its
Affiliates), (i) a base salary or hourly wage rate, as applicable, that is at
least equal to the base salary or hourly wage rate provided to such Newco
Employee immediately prior to the Effective Time, (ii) short-term and long-term
incentive and sales commission opportunities no less favorable in the aggregate
than the short-term and long-term incentive and sales commission opportunities
in effect for such Newco Employee, if any, immediately prior to the Effective
Time, and (iii) health, welfare, retirement and automobile allowance benefits
that have a value that is substantially similar in the aggregate to the value of
those provided to such Newco Employee immediately prior to the Effective Time
(it being understood that cash in lieu of any portion of the value of the
benefits referenced in this clause (iii) shall be counted towards satisfaction
of providing benefits with a value that is substantially similar in the
aggregate); provided, that, any benefits referenced in this clause (iii) will
only be taken into account to the extent that such benefits are (x) set forth,
as of the date hereof, on Section 2.14(a) of the Fox Disclosure Letter to the
Merger Agreement and the relevant Fox Benefit Plan is Made Available to Ainge as
of the date hereof, (y) required by applicable Law or (z) customary in the
applicable jurisdiction as determined by Ainge in good faith.

(b)Without limiting the generality of Section 2.2(a), and unless payment on a
pro rata basis or otherwise is required at or immediately prior to the Closing
by applicable Law (in which case such required payments and the associated
Employment Taxes shall be paid by Fox or the applicable member of the Fox
Group), Ainge shall continue any cash incentive or sales commissions plans with
performance periods that are incomplete as of the Closing until the end of the
applicable performance periods and make payments to eligible participants
thereunder in each case in accordance with the terms of the applicable cash
incentive or sales commissions plans; provided, that, if the performance goals
with respect to such cash incentive or sales commission plans are not discrete
goals with respect to the A&S Business that can be maintained following the
Effective Time, then the applicable member of the Ainge Group may adjust such
performance goals in good faith, subject to the terms and conditions of the
existing plan; provided, further, that the Parties agree to cooperate in good
faith with respect to any other adjustments to such performance goals as may be
reasonably necessary to effect the transactions contemplated by this Agreement,
the Distribution Agreement and the Merger Agreement.  Fox shall, or shall cause
the appropriate member of the Fox Group, to promptly reimburse Ainge in
accordance with the procedures set forth in Section 2.1(d) for a pro-rata
portion (as described below) of the cost actually incurred by Ainge in making
such payments for the applicable performance period in which the Closing
occurs.  Such pro-rata portion shall be determined by

13

--------------------------------------------------------------------------------

 

multiplying (i) the cost actually incurred by Ainge in making such payments to
eligible Newco Employees under the applicable cash incentive or sales
commissions plans for the applicable performance period in which the Closing
occurs by (ii) a fraction, the numerator of which is the number of days elapsed
in the applicable performance period through the Closing Date and the
denominator of which is the total number of days in the applicable performance
period. The Fox Group shall retain all Liabilities in respect of Newco Employees
pursuant to any cash incentive or sales commission plans that relate to any
performance periods that are completed prior to the Closing.

(c)Without limiting the generality of Section 2.2(a) and subject to the Newco
Group’s obligations in relation to employees who transfer to the Newco Group as
of the Separation Time pursuant to the Transfer Regulations and applicable Law,
Ainge shall, or shall cause the appropriate member of the Ainge Group to, honor
each individual severance Contract with any Newco Employee in accordance with
its terms as in effect immediately prior to the Effective Time, except as Ainge,
or the applicable member of the Ainge Group, and such Newco Employee may
otherwise agree in writing; provided, that, for the avoidance of doubt, the
foregoing shall not apply to any Newco Employee who is covered by a Collective
Bargaining Agreement; provided, further, that nothing herein shall interfere
with any member of the Ainge Group’s rights or obligations to make such changes
as are necessary to the Contract to comply with applicable Law.  With respect to
any Newco Employee located in the United States who (i) is not party to an
individual severance Contract as of immediately prior to the Effective Time,
(ii) is not covered by a Collective Bargaining Agreement and (iii) incurs a
termination of employment by the Ainge Group or Newco Group on or before
December 31, 2019, Ainge shall, or shall cause the appropriate member of the
Ainge Group to, provide severance benefits that are substantially similar in the
aggregate to those that such Newco Employee would have received upon such
termination of employment immediately prior to the Effective Time (subject to
satisfying any release of claims or similar requirements and compliance with the
terms of any applicable separation or release agreement) (it being understood
that for purposes of determining substantially similar severance benefits in the
aggregate, the level of coverage of continued medical and other welfare benefits
(or cash paid in lieu thereof) shall be deemed substantially similar to the
level immediately prior to the Effective Time so long as (x) the duration of
continuation of such benefits is at least equal to the period that would have
been applicable in the event of termination of employment prior to the Effective
Time and (y) the percentage of the employer subsidy of COBRA premiums in respect
of  such benefits is the same as the percentage of the employer subsidy paid by
the Ainge Group on behalf of active Newco Employees).

Section 2.3.Participation in Fox Benefit Arrangements.  Except as otherwise
expressly provided for in this Agreement or as otherwise expressly agreed to in
writing between the Parties, effective as of the Effective Time, (i) Newco and
each member of the Newco Group, to the extent applicable, shall cease to be a
Participating Company in any Fox Benefit Arrangement (other than a Transferred
Benefit Arrangement), (ii) each Newco Employee shall cease to participate in, be
covered by, accrue benefits under, or be eligible to contribute to any Fox
Benefit Arrangement (other than a Transferred Benefit Arrangement), except to
the extent of obligations that accrued before the Effective Time and that remain
a Liability of any member of the Fox Group pursuant to this Agreement, and (iii)
except as specifically provided in Section 3.1(e), any Person who participates
in any Transferred Benefit Arrangement but is not a Newco Employee shall cease
to participate in, be covered by, accrue benefits under, be eligible

14

--------------------------------------------------------------------------------

 

to contribute to or have any rights under such Transferred Benefit
Arrangement.  Fox and Newco shall take all necessary action to effectuate this
Section 2.3.

Section 2.4.Service Recognition.

(a)Effective as of the Effective Time, and in addition to any applicable
obligations under the Transfer Regulations or other applicable Law, Ainge shall,
and shall cause each member of the Ainge Group to, give each Newco Employee full
credit for purposes of eligibility, vesting, and determination of level of
benefits under any Ainge Benefit Arrangement (but not with respect to
eligibility for benefits or calculation or accrual of benefits under any retiree
medical or welfare plans or, other than in respect of any Pension Transfer,
accrual of benefits under any defined benefit program) for such Newco Employee’s
service with any member of the Fox Group or Newco Group or any predecessor
thereto prior to the Effective Time, to the same extent such service was
recognized by the applicable Fox Benefit Arrangement immediately prior to the
Effective Time; provided, that, such service shall not be recognized to the
extent such recognition would result in the duplication of benefits.

(b)Without limiting the generality of the foregoing provisions of this Section
2.4, (i) Ainge shall use reasonable efforts to cause each Newco Employee to be
immediately eligible to participate, without any waiting time, in any and all
Ainge Benefit Arrangements to the extent coverage under the Ainge Benefit
Arrangement is provided by Ainge to similarly situated employees in the
applicable jurisdiction as of the Effective Time, (ii) for purposes of each
Ainge Benefit Arrangement that is a medical, dental or vision benefit plan,
Ainge shall use reasonable efforts to cause all pre-existing condition
exclusions and actively-at-work requirements of such Ainge Benefit Arrangement
to be waived for such employee and his or her covered dependents, and (iii)
Ainge shall use reasonable efforts to cause any eligible expenses incurred by
such employee and his or her covered dependents during the portion of the plan
year of the Fox Benefit Arrangement ending on the date such employee’s
participation in the corresponding Ainge Benefit Arrangement begins to be taken
into account under such Ainge Benefit Arrangement for purposes of satisfying all
deductible, coinsurance and maximum out-of-pocket requirements applicable to
such employee and his or her covered dependents for the applicable plan year as
if such amounts had been paid in accordance with the Ainge Benefit Arrangement.

Section 2.5.Collective Bargaining Agreements.

(a)Notwithstanding anything in this Agreement to the contrary, prior to the
Effective Time, Fox and Newco shall, to the extent required by applicable Law,
take or cause to be taken all actions that are necessary (if any) for Newco or a
member of the Newco Group to (i) continue to maintain or to assume and honor any
Collective Bargaining Agreements that relate solely to Newco Employees; (ii)
assume and honor any obligations of the Fox Group under Collective Bargaining
Agreements that are maintained outside of the United States in accordance with
industry or regulatory standards, as such obligations relate to Newco Employees;
and (iii) continue to maintain or to assume and honor any pre-existing
collective bargaining relationships (in each case including obligations that
arise in respect of the period both before and after the date of employment by
the Newco Group) in respect of any Newco Employees and any Employee
Representatives.

15

--------------------------------------------------------------------------------

 

(b)As of the Effective Time, Ainge shall, or shall cause Newco or a member of
the Newco Group to (i) continue to maintain or to assume and honor any
Collective Bargaining Agreements that relate solely to Newco Employees; (ii)
assume and honor any obligations of the Fox Group under Collective Bargaining
Agreements that are maintained outside of the United States in accordance with
industry or regulatory standards, as such obligations relate to Newco Employees;
and (iii) continue to maintain or to assume and honor any pre-existing
collective bargaining relationships (in each case including obligations that
arise in respect of the period both before and after the date of employment by
the Newco Group) in respect of any Newco Employees and any Employee
Representatives.

(c)Nothing in this Agreement is intended to alter the provisions of any
Collective Bargaining Agreement or modify in any way the obligations of the Fox
Group or the Newco Group to any Employee Representative or any other Person as
described in such agreement.

Section 2.6.No Acceleration of Benefits.  Except as otherwise provided in this
Agreement, no provision of this Agreement shall be construed to create any
right, or accelerate vesting or entitlement, to any compensation or benefit
whatsoever on the part of any Newco Employee or other former, current or future
employee of the Fox Group, Newco Group or Ainge Group under any Benefit
Arrangement of the Fox Group, Newco Group or Ainge Group.

Section 2.7.Amendment Authority.  Nothing in this Agreement is intended to
prohibit any member of the Fox Group, Newco Group or Ainge Group from amending,
terminating or otherwise modifying any employee benefit plans, policies or
compensation programs in accordance with the terms thereof at any time prior to,
on or after the Separation Date.

Section 2.8.No Commitment to Employment or Benefits.  Nothing contained in this
Agreement shall be construed as a commitment or agreement on the part of any
individual to continue employment with the Fox Group, Newco Group or Ainge Group
or to provide any recall or similar rights to an individual on layoff or any
type of leave of absence or, except as otherwise specifically provided in this
Agreement, as a commitment on the part of the Fox Group, Newco Group or Ainge
Group to continue the compensation or benefits of any individual for any
period.  Without limiting the generality of Section 11.6, this Agreement is
solely for the benefit of the Fox Group, Newco Group and Ainge Group and nothing
in this Agreement, express or implied, (i) is intended to confer any rights,
benefits, remedies, obligations or Liabilities under this Agreement upon any
Person, including any Newco Employee or other current or former employee,
officer, director or contractor of the Fox Group, Newco Group or Ainge Group,
other than the Parties and their respective successors and assigns or (ii) shall
constitute an amendment or other modification of any employee benefit plan of
the Fox Group, Newco Group or Ainge Group.

Section 2.9.Certain Employment Transfers.

(a)Subject to the requirements of applicable Law, and except as set forth below
with respect to the treatment of Automatic Transfer Employees and Non-Automatic
Transfer Employees outside of the United States, no later than the Separation
Time, Fox shall

16

--------------------------------------------------------------------------------

 

use reasonable best efforts to (A) cause the employment of any Newco Employee
and the contract of services of any Newco Independent Contractor to be
transferred to a member of the Newco Group at the Separation Time and (B) cause
the employment of any individual who is employed by a member of the Newco Group
but does not qualify as a Newco Employee and the contract of services between
any independent contractor or consultant that does not qualify as a Newco
Independent Contractor and a member of the Newco Group to be transferred to a
member of the Fox Group.

(b)Fox shall use reasonable best efforts to cause each Automatic Transfer
Employee to be employed by a member of the Newco Group at the Separation Time in
accordance with applicable Law, and Newco agrees to take all actions reasonably
necessary to cause the Newco Employees to be so employed.

(c)For Non-Automatic Transfer Employees outside of the United States where the
transfer of employment is by way of termination/resignation and re-hire, the
appropriate member of the Newco Group shall offer employment to each such
employee effective on the Separation Date.  Each such offer will be for
employment (i) at a location within a reasonable proximity of the individual’s
location of employment immediately prior to Closing, (ii) with the same base
salary as is in effect immediately before the Separation Date, and (iii) that
otherwise complies with the requirements of Section 2.2 to the extent permitted
by Law.  Notwithstanding the foregoing, the obligation pursuant to clause (i)
shall be (A) at a work location in the same metropolitan area (or a work-at-home
arrangement for a Newco Employee whose job can reasonably be performed through
such an arrangement) for any Newco Employee employed as of the Separation Date
at a location that was disclosed to Ainge in writing prior to the date hereof;
or (B) for any Newco Employee located in a location that was not disclosed to
Ainge in writing as of the date hereof, an existing Ainge location (if any) in
the same metropolitan area or a work-at-home arrangement in the country where
the Newco Employee is located as of the Separation Date, provided that solely in
the case of clause (B), the obligation pursuant to clause (i) shall not apply in
the event that there is no existing Ainge location in such metropolitan area and
the Newco Employee’s job cannot reasonably be performed through a work-at-home
arrangement.  For Non-Automatic Transfer Employees outside of the United States
where the transfer of employment is by way of employer substitution, the
appropriate member of the Fox Group shall effectuate an employer substitution on
the Separation Date with respect to the employees, to the extent permitted by
and in accordance with applicable Law, pursuant to which each appropriate member
of the Newco Group will employ the employees, and will acknowledge and accept
all rights, obligations, duties, and responsibilities with respect to such
employees as of the Separation Date.  Such employer substitution shall comply
with the requirements of Section 2.2 to the extent permitted by Law.

(d)Fox Group and Newco Group agree to execute, and to seek to have the
applicable Newco Employees execute, such documentation, if any, as may be
necessary to reflect the transfer of employment described in this Section
2.9.  Ainge shall provide the Information, within reason, as requested by Fox in
sufficient time to enable Fox and the applicable members of the Fox Group to
meet their information and consultation requirements pursuant to the Transfer
Regulations, any Collective Bargaining Agreement or otherwise, including
pursuant to Section 2.10(a), provided that any such requests are timely
received.  Fox shall provide the Information, within reason, as requested by
Ainge in sufficient time to enable Ainge and the

17

--------------------------------------------------------------------------------

 

applicable members of the Ainge Group to meet their information and consultation
requirements pursuant to the Transfer Regulations, any Collective Bargaining
Agreement or otherwise, including pursuant to Section 2.10(b), provided that any
such requests are timely received.  To the extent a Newco Employee objects,
rejects or refuses to transfer to Newco Group, such employee shall remain
employed by Fox, or the applicable member of the Fox Group, and shall no longer
be considered a Newco Employee to the extent permitted by Law.  Fox and Ainge
shall cooperate, in good faith, to enable Ainge and/or Fox to meet their
respective information and consultation requirements pursuant to the Transfer
Regulations, any Collective Bargaining Agreement or otherwise, including
pursuant to Section 2.10(b).

(e)In the case of any Delayed Transfer Newco Employee who remains employed by
the Fox Group after the Separation Date as a result of clause (B) of the
definition of Delayed Transfer Newco Employee, the Parties will cooperate in
good faith (i) in respect of the provision of such employee’s services to the
Ainge Group after the Effective Time and the allocation of costs associated with
such services and (ii) to facilitate such employee’s transfer of employment to
the Ainge Group as soon as practicable following the Effective Time.

Section 2.10.Information and Consultation.

(a)Fox shall and shall cause its Subsidiaries and each member of the Newco Group
that is to employ any Newco Employee to comply with all requirements and
obligations to inform, consult or otherwise notify any Newco Employees or
Employee Representatives in relation to the Separation, Distribution, Merger and
any other consequence of the transactions contemplated by Distribution Agreement
and the Merger Agreement, whether required pursuant to any Collective Bargaining
Agreement, the Transfer Regulations or other applicable Law.

(b)Ainge shall and shall cause its Subsidiaries and Merger Sub to comply with
all requirements and obligations to inform, consult or otherwise notify any
Ainge Group employees or any representatives of them in relation to the Merger
and any other consequence of the transactions contemplated by this Agreement and
the Merger Agreement whether required pursuant to any collective bargaining
agreement applicable to Ainge Group employees, the Transfer Regulations or other
applicable Law.

Section 2.11.Certain Requirements.  Notwithstanding anything in this Agreement
to the contrary, if the terms of a Collective Bargaining Agreement or applicable
Law require that any assets or Liabilities be retained by the Fox Group or
transferred to or assumed by the Newco Group or Ainge in a manner that is
different from that set forth in this Agreement, such retention, transfer or
assumption shall be made in accordance with the terms of such Collective
Bargaining Agreement or applicable Law and shall not be made as otherwise set
forth in this Agreement, but shall remain subject to any Party’s obligation to
reimburse any other Party as set forth in Section 2.1(d).

Section 2.12.Sharing of Information.  On and after the date hereof and in each
case to the extent permitted by applicable Law, Fox shall, and shall cause each
member of the Fox Group to use reasonable efforts to (i) share any materials and
documents with Newco and Ainge that are reasonably determined to be necessary to
permit Newco and Ainge to effectuate the provisions of this Agreement and (ii)
make available any Newco Employees to

18

--------------------------------------------------------------------------------

 

Newco and Ainge for purposes of making any communications to such Newco
Employees relating to the provisions of this Agreement; provided that Fox shall
be permitted to have a representative present at any meeting between Newco or
Ainge and a Newco Employee that occurs prior to the Effective Time.

Article III

DEFINED BENEFIT PLANS

Section 3.1.Non-U.S. Retirement Plan Participation.

(a)Subject to any Collective Bargaining Agreement and applicable Law, effective
as of the Effective Time, the active participation of each Newco Employee who is
a participant in a Fox Non-U.S. Retirement Plan shall automatically cease and no
Newco Employee shall thereafter accrue any benefits under any such Fox Non-U.S.
Retirement Plan.  With respect to any Fox Non-U.S. Retirement Plan that is not a
Transferor Fox Non-U.S. Retirement Plan or a Transferred Fox Non-U.S. Retirement
Plan, Fox shall, or shall cause a member of the Fox Group to, take all actions
necessary (including by amendment of such Fox Non-U.S. Retirement Plan) to
provide that the Newco Employees participating in such Fox Non-U.S. Retirement
Plan shall be fully vested in their accrued benefits under such Fox Non-U.S.
Retirement Plan as of the Effective Time.

(b)With respect to each Fox Non-U.S. Retirement Plan listed on Schedule A hereto
(which may be updated no more than 30 days prior to the Effective Time with the
mutual written consent of Fox and Ainge), or with respect to which a transfer of
assets or Liabilities is required by applicable Law or Collective Bargaining
Agreement (collectively, the “Transferor Fox Non-U.S. Retirement Plans”), Ainge
shall, or shall cause a member of the Ainge Group to, use its reasonable efforts
to establish or maintain one or more noncontributory defined benefit retirement
plans (such noncontributory defined benefit plan or plans, the “Ainge Non-U.S.
Retirement Plans”) in which each Newco Employee who participated in such
Transferor Fox Non-U.S. Retirement Plan immediately prior to the Separation Time
will be eligible to participate as soon as practicable following the Effective
Time with terms substantially similar to the terms of the applicable Transferor
Fox Non-U.S. Retirement Plan as in effect immediately prior to the Separation
Time.  Fox shall cause the Transferor Fox Non-U.S. Retirement Plans to transfer
(and Ainge shall cause the Ainge Non-U.S. Retirement Plans to accept a transfer
of) (i) Liabilities in respect of the obligations to or otherwise in respect of
Newco Employees under the Transferor Fox Non-U.S. Retirement Plans and (ii) any
assets held by or on behalf of Fox that correspond to the Liabilities so
transferred (such transfers, the “Pension Transfers”).  The Pension Transfers
shall be effected in accordance with applicable Law and local custom and
practice; provided that if the mechanism for transfer of such assets and
Liabilities is not mandated by applicable Law, then the assets and Liabilities
relating to Newco Employees in respect of any applicable Transferor Fox Non-U.S.
Retirement Plan in such jurisdiction will be transferred on a projected benefit
obligation basis as determined in accordance with GAAP and based on the
applicable discount rates used in Fox’s most recent audited financial statements
relating to the applicable Fox Non-U.S. Retirement Plan (updated as of the
Effective Time). Fox shall use commercially reasonable efforts to provide that
all assets transferred in accordance with

19

--------------------------------------------------------------------------------

 

this subsection (b) shall be transferred in the form of cash, insurance
contracts or marketable securities unless otherwise required by applicable Law.

(c)Notwithstanding anything set forth in Section 3.1(b) and subject to any
Collective Bargaining Agreement, effective as of the Effective Time, Ainge or
the appropriate Ainge Group member shall assume sponsorship of, and shall assume
all assets and Liabilities relating to, any Fox Non-U.S. Retirement Plan in
which all of the participants immediately prior to the Effective Time are Newco
Employees (each, a “Transferred Fox Non-U.S. Retirement Plan”), subject to
Section 3.1(e) in respect of Legacy Participants.

(d)Ainge shall be responsible for any and all Liabilities (including Liability
for funding) and other obligations assumed pursuant to this Section 3.1 with
respect to any Transferor Fox Non-U.S. Retirement Plan and with respect to any
Transferred Fox Non-U.S. Retirement Plan (in both cases, other than Liabilities
thereunder arising out of, relating to or resulting from any violation of
applicable Laws or Collective Bargaining Agreement by any member of the Fox
Group).  

(e)Notwithstanding anything set forth in Section 3.1 and subject to any
Collective Bargaining Agreement, Fox or Newco shall, or shall cause a member of
the Fox Group or Newco Group, as applicable, to use commercially reasonable
efforts with respect to each Transferred Fox Non-U.S. Retirement Plan to provide
that any participants in each plan who are not Newco Employees (regardless of
whether such participant is formerly or currently employed by the Fox Group or
Newco Group) shall cease participation in such Transferred Fox Non-U.S.
Retirement Plan as of no later than immediately prior to the Separation
Time.  If, following the use of such commercially reasonable efforts or
otherwise due to legal or regulatory requirements, Fox determines in good faith
(after consultation with Ainge) that it is not commercially practicable or
otherwise not possible to effect the cessation of participation of any
participant in such Transferred Fox Non-U.S. Retirement Plan who is not a Newco
Employee as per the preceding sentence (a “Legacy Participant”), then the
Parties agree that (i) solely with respect to benefits accrued prior to the
Separation Time and not with respect to any future benefit accruals, such Legacy
Participant shall remain in such Transferred Fox Non-U.S. Retirement Plan
following the Separation Time in accordance with the terms thereof, and (ii)
notwithstanding the participation of any Legacy Participant, such Fox Non-U.S.
Retirement Plan shall be treated as a Transferred Non-U.S. Fox Retirement Plan
under this Agreement; provided, that, in accordance with Section 2.1(d), Fox
shall, or shall cause the appropriate member of the Fox Group to, pay Ainge an
amount determined in good faith by the Parties to represent a reasonable
estimate of the additional administrative cost to the Ainge Group of having to
retain the Legacy Participants in the Transferred Non-U.S. Fox Retirement Plan.

(f)Except as specifically provided in this Section 3.1, no member of the Ainge
Group shall have any Liability with respect to any Fox Non-U.S. Retirement Plan
or other Fox Benefit Arrangement that is a defined benefit retirement plan.

20

--------------------------------------------------------------------------------

 

Article IV

DEFINED CONTRIBUTION PLANS

Section 4.1.U.S. Savings Plan Participation.

(a)Effective as of the Effective Time, (i) the active participation of each
Newco Employee who is a participant in a Fox U.S. Savings Plan shall
automatically cease and no Newco Employee shall thereafter accrue any benefits
under any such Fox U.S. Savings Plan and (ii) Fox shall cause each such Newco
Employee to become fully vested in such Newco Employee’s account balances under
such Fox U.S. Savings Plan.

(b)Effective no later than the Effective Time, Ainge shall, or shall cause a
member of the Ainge Group to, use reasonable efforts to establish or maintain
one or more defined contribution savings plans and related trusts that satisfy
the requirements of Sections 401(a) and 401(k) of the Code (such defined
contribution savings plan or plans, the “Ainge U.S. Savings Plans”) in which
each Newco Employee who participated in a Fox U.S. Savings Plan immediately
prior to the Separation Time will be eligible to participate as of the Effective
Time, with terms that are fully equivalent to those provided by Ainge to
similarly situated employees of Ainge as of the Effective Time.

(c)Ainge shall use reasonable efforts, or shall cause a member of the Ainge
Group to use reasonable efforts, to take all necessary actions to cause the
applicable Ainge U.S. Savings Plan in which a Newco Employee is eligible to
participate to permit each such Newco Employee to make rollover contributions of
“eligible rollover distributions” (within the meaning of Section 401(a)(31) of
the Code and inclusive of any loans), in the form of cash, notes or shares of
Fox Common Stock, as applicable, in an amount equal to the full account balance
distributed to such Newco Employee from the Fox U.S. Savings Plan to the
applicable Ainge U.S. Savings Plan.

(d)Ainge shall cause the Ainge U.S. Savings Plan to provide that all shares of
Fox Common Stock transferred into the Ainge U.S. Savings Plan in connection with
Section 4.1(c) shall, to the extent still held under the Ainge U.S. Savings
Plan, be maintained under the Ainge U.S. Savings Plan in compliance with all
requirements of ERISA and applicable Laws; provided that Ainge shall not be
required to permit the investment of contributions made after the Closing Date
into Fox Common Stock, but will be required to permit Newco Employees who
participate in the Ainge U.S. Savings Plan to continue to hold shares of Fox
Common Stock transferred into the Ainge U.S. Savings Plan in connection with
Section 4.1(c) through a self-directed brokerage account under the Ainge U.S.
Savings Plan.

(e)Ainge shall cause profit sharing contributions to be made to the accounts of
Newco Employees who participate in the Ainge U.S. Savings Plan in respect of the
calendar year in which Closing occurs, which contributions shall be made in cash
within the first quarter of the following calendar year to the extent consistent
with the Fox U.S. Savings Plan in which the applicable Newco Employee
participated immediately prior to the Effective Time.  The value of such profit
sharing contributions will be determined in a manner reasonably consistent, as
determined by Ainge, with the manner that Fox determined profit sharing
contributions in

21

--------------------------------------------------------------------------------

 

respect of the 2017 calendar year.  Fox shall, or shall cause the appropriate
member of the Fox Group, to promptly reimburse Ainge in accordance with the
procedures set forth in Section 2.1(d) for a pro-rata portion (as described
below) of the cost actually incurred by Ainge in making such profit sharing
contributions payments for the calendar year in which the Closing occurs.  Such
pro-rata portion shall be determined by multiplying (i) the cost actually
incurred by Ainge in making such profit sharing contributions to eligible Newco
Employees by (ii) a fraction, the numerator of which is the number of days
elapsed in the calendar year in which the Closing occurs through the Closing
Date and the denominator of which is 365.  The Fox Group shall make any profit
sharing contributions to the Fox U.S. Savings Plans that relate to any calendar
year that is completed prior to the Closing on behalf of Newco Employees in
respect of such year to the same extent and at the same time as for other
similarly situated employees of the Fox Group who remain employed by the Fox
Group following the Separation Time.

(f)Fox shall retain all accounts and all assets and Liabilities relating to the
Fox U.S. Savings Plans in respect of each Former Newco Employee and each Newco
Employee who does not elect a rollover.  Fox shall indemnify, defend and hold
harmless the Ainge Indemnitees and the Newco Indemnitees for any Losses or
Liabilities related to or arising under any Fox U.S. Savings Plan to the extent
related to any act or omission or operation of such Fox U.S. Savings Plan
occurring prior to the Effective Time (including any Losses or Liabilities under
such Fox U.S. Savings Plan arising out of, relating to or resulting from any
violation of applicable Laws or Collective Bargaining Agreement by any member of
the Fox Group).

Section 4.2.Non-U.S. Savings Plan Participation.

(a)Subject to any Collective Bargaining Agreement and applicable Law, effective
as of the Effective Time, the participation of each Newco Employee who is a
participant in a Fox Non-U.S. Savings Plan shall automatically cease and no
Newco Employee shall thereafter accrue any benefits under any such Fox Non-U.S.
Savings Plan.

(b)With respect to each Fox Non-U.S. Savings Plan that is not a Transferred Fox
Non-U.S. Savings Plan, each of which shall be Made Available (as defined in the
Merger Agreement) to Ainge within forty-five (45) days after the date hereof
(the “Transferor Fox Non-U.S. Savings Plans”), Ainge shall, or shall cause a
member of the Ainge Group to, establish or maintain one or more plans in which
each Newco Employee who participated in such Transferor Fox Non-U.S. Savings
Plan immediately prior to the Separation Time will be eligible to participate as
of the Effective Time, with terms (excluding employer contributions) no less
favorable than the terms of the applicable Fox Non-U.S. Savings Plan as in
effect immediately prior to the Separation Time (such plan or plans, the “Ainge
Non-U.S. Savings Plans”).  Fox shall cause the Transferor Fox Non-U.S. Savings
Plans to transfer (and Ainge shall cause the Ainge Non-U.S. Savings Plans to
accept a transfer of) (i) Liabilities in respect of the obligations to or
otherwise in respect of Newco Employees under the Transferor Fox Non-U.S.
Savings Plans and (ii) any assets held by or on behalf of Fox that correspond to
the Liabilities so transferred (such transfers, the “Savings
Transfers”).  Except as otherwise agreed by the Parties after the date hereof,
such transfer shall be effected in accordance with applicable Law and local
custom and practice.

22

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything set forth in Section 4.2(b) and subject to any
Collective Bargaining Agreement, effective as of the Effective Time, Ainge shall
assume sponsorship of, and shall assume all assets and benefit Liabilities
relating to any Fox Non-U.S. Savings Plan in which all of the participants
immediately prior to the Effective Time are Newco Employees (each, a
“Transferred Fox Non-U.S. Savings Plan”).  

(d)Ainge shall be responsible for any and all Liabilities (including Liability
for funding) and other obligations with respect to the Ainge Non-U.S. Savings
Plans and any Transferred Fox Non-U.S. Savings Plan (other than Liabilities for
benefit payments, Liabilities thereunder arising out of, relating to or
resulting from any violation of applicable Laws or Collective Bargaining
Agreement by any member of the Fox Group).  

(e)Except as specifically provided in this Section 4.2, no member of the Ainge
Group shall have any Liability with respect to any Fox Non-U.S. Savings Plan or
other Fox Benefit Arrangement that is a defined contribution retirement plan.

(f)Fox shall retain all accounts and all assets and Liabilities relating to the
Fox Non-U.S. Savings Plans in respect of each Former Newco Employee.

Article V

HEALTH AND WELFARE PLANS

Section 5.1.Health and Welfare Plan Participation.  Subject to Section 2.2(a)
and the Newco Group’s obligations in relation to employees who transfer to the
Newco Group at the Separation Time pursuant to the Transfer Regulations,
effective no later than the Effective Time, Ainge shall or shall cause a member
of the Ainge Group to establish or maintain health and welfare plans (which term
shall include, but not be limited to, medical, dental, vision, disability and
life insurance coverage) for the benefit of each Newco Employee.

Section 5.2.Certain Liabilities.

(a)With respect to employee welfare and fringe benefits, (i) Fox shall fully
perform, pay and discharge, under the Fox Welfare Plans, all claims of Newco
Employees that are incurred but not paid prior to the Effective Time and all
claims of Former Newco Employees and (ii) Ainge shall fully perform, pay and
discharge, under the Ainge Welfare Plans, from and after the Effective Time, all
claims of Newco Employees that are incurred from and after the Effective Time
under the applicable Ainge Benefit Arrangement.  

(b)For purposes of this Section 5.2, a claim or Liability is deemed to be
incurred (i) with respect to medical, dental, vision and/or prescription drug
benefits, upon the rendering of health services giving rise to such claim or
Liability, (ii) with respect to life insurance, accidental death and
dismemberment and business travel accident insurance, upon the occurrence of the
event giving rise to such claim or Liability and (iii) with respect to
disability benefits, upon the first date of the event resulting in the
individual’s disability, as determined by the disability benefit insurance
carrier or claim administrator, giving rise to such claim or Liability.

23

--------------------------------------------------------------------------------

 

Section 5.3.Time-Off Benefits.

(a)To the extent any Newco Employee is required, under any Collective Bargaining
Agreement or by applicable Law, to be paid in connection with the transfer of
employment with the Newco Group or the Distribution for any vacation time, paid
time off and other time-off benefits as such Newco Employee had with the Fox
Group as of immediately before the Effective Time, Fox shall, or shall cause
another member of the Fox Group to, (i) pay such Newco Employee the amounts owed
and the associated Employment Taxes, and (ii) subject to the following sentence,
retain all Liabilities with respect to such amounts, including with respect to
Tax withholding, reporting, remitting or payment obligations or any regulatory
filing obligation in connection therewith.  Ainge shall, or shall cause the
appropriate member of the Ainge Group, to promptly reimburse Fox in accordance
with the procedures set forth in Section 2.1(d) for the cost actually incurred
by Fox in paying such amounts.

(b)Unless otherwise required by Section 5.3(a), (A) Ainge shall credit each
Newco Employee as of the Separation Time with the amount of accrued but unused
vacation time, paid time off and other time-off benefits as such Newco Employee
had with the Fox Group as of immediately before the Separation Time, (B) Ainge
shall cause each Newco Employee to be eligible to use any accrued but unused
vacation time, paid time off and other time-off benefits as such Newco Employee
had with Fox as of immediately before the Effective Time, (C) to the extent in
excess of the amount that would have been available to the Newco Employee had
the Newco Employee’s service with Newco been treated as service with Ainge,
Ainge shall pay any Newco Employee for any excess amount not used in accordance
with the foregoing clause (B), subject to applicable law, and (D) as of the
Effective Time, each Newco Employee shall be subject to Ainge’s vacation policy
(prorated as of the Effective Time) for the year in which the Closing occurs,
subject to applicable law; provided, however, that Ainge shall provide Newco
Employees with credit for employment service with Fox for purposes of
determining each Newco Employee’s eligibility for and future accruals of
vacation days under the Ainge vacation policy.  Subject to Section 2.2(a),
time-off benefits for Newco Employees will be fully equivalent to those provided
by Ainge to similarly situated employees of Ainge in the applicable jurisdiction
as of the date hereof.

Section 5.4.OPEB.

(a)(i) Effective no later than the Effective Time, the participation of each
Newco Employee who is a participant in a Fox U.S. OPEB Plan shall automatically
cease and (ii) effective no later than the date of such cessation, Ainge shall,
or shall cause a member of the Ainge Group, to (A) have in effect a retiree
health and welfare benefit plan for the benefit of each Newco Employee (the
“Ainge OPEB Plan”) with terms that are substantially similar to those provided
to the applicable Newco Employee under the Fox U.S. OPEB Plan immediately prior
to the Effective Time and (B) fully perform, pay and discharge all obligations
of the Fox U.S. OPEB Plan relating to Newco Employees, subject to the ability to
amend, modify or terminate the Ainge OPEB Plan to the extent such ability exists
pursuant to the Fox U.S. OPEB Plan as of the date hereof.

(b)Fox shall retain all Liabilities relating to the Fox U.S. OPEB Plan in
respect of each Former Newco Employee.

24

--------------------------------------------------------------------------------

 

Article VI

EXECUTIVE BENEFIT PLANS

Section 6.1.Non-Qualified Deferred Compensation Plans.

(a)Effective as of the Effective Time, the active participation of each Newco
Employee who is a participant in the Fox NQDC Plan shall automatically cease and
no Newco Employee shall thereafter accrue any benefits under any such Fox NQDC
Plan.  

(b)Ainge shall, or shall cause a member of the Ainge Group to, establish or
maintain a non-qualified deferred compensation plan in which each Newco Employee
who participated in the Fox NQDC Plan immediately prior to the Separation Time
will be eligible to participate as of the Effective Time, with terms no less
favorable than the terms of the Fox NQDC Plan as in effect immediately prior to
the Separation Time (such plan, the “Ainge NQDC Plan”); provided, that, in no
event will Ainge be required to permit any participant therein to make elective
deferral contributions other than those in effect as of the date hereof.  Fox
shall cause the Fox NQDC Plan to transfer (and Ainge shall cause the Ainge NQDC
Plan to accept a transfer of) (i) Liabilities in respect of the obligations to
or otherwise in respect of Newco Employees under the Fox NQDC Plan and (ii) any
assets held by or on behalf of Fox that correspond to such Liabilities. Ainge
shall be responsible for any and all Liabilities and other obligations with
respect to the Ainge NQDC Plan.

(c)For purposes of the Ainge NQDC Plan, any account balances relating to Newco
Employees shall be credited with investment returns (including losses, if
applicable) based on performance of one or more notional funds that are
available as an investment alternative pursuant to the Ainge NQDC Plan as in
effect from time to time (which may consist of a notional fund relating to a
rate of return on U.S. Treasury Notes or any other notional fund then available
pursuant to the Ainge NQDC Plan), as selected by the participant in the Ainge
NQDC Plan in accordance with the terms of such plan.

Article VII

TREATMENT OF FOX EQUITY AWARDS

Section 7.1.Retained Fox Equity Awards.

(a)Treatment of Vested Fox Options.  Each Fox Option that is vested and
exercisable as of immediately before the Effective Time (each, a “Vested Fox
Option”) shall remain exercisable for a period of ninety (90) days commencing on
the day immediately following the Closing Date, provided that in no event shall
any such Vested Fox Option remain exercisable after the expiration of its
term.  Any such Vested Fox Option that remains unexercised as of the end of such
ninety (90) day period shall, if and to the extent permitted by the applicable
stock option award agreement, be automatically exercised prior to expiration in
accordance with the terms and conditions of the applicable stock option award
agreement.  Each Vested Fox Option shall at all times remain subject to
adjustment in accordance with the terms and conditions of the applicable Fox
equity plan and stock option award agreement.

25

--------------------------------------------------------------------------------

 

(b)Treatment of Vested Fox RSUs.  Each Fox RSU that is vested but not settled as
of immediately before the Effective Time (each a “Vested Fox RSU”) shall be
settled in shares of Fox Common Stock on or as soon as practicable after the
Closing Date in accordance with the terms thereof.  Each Vested Fox RSU shall at
all times remain subject to adjustment in accordance with the terms and
conditions of the applicable Fox equity plan and stock option award agreement.

Section 7.2.Cancelled Fox Equity Awards. Each (i) Fox Option that is unvested as
of immediately before the Effective Time (the “Cancelled Fox Options”) and (ii)
Fox RSU that is unvested as of immediately before the Effective Time (the
“Cancelled Fox RSUs” and together with the Cancelled Fox Options, the “Cancelled
Fox Equity Awards”) shall, effective as of immediately before the Effective
Time, be cancelled by Fox without the payment by Fox of any consideration to the
holder thereof.

Section 7.3.Ainge Retention Awards.  

(a)Ainge shall, as soon as practicable following the Closing Date, and in any
event within thirty (30) days after the Closing Date, grant to each Newco
Employee who is a holder of a Cancelled Fox Equity Award a number of Ainge RSUs
equal to the quotient of (i) such Newco Employee’s Cancelled Fox Equity Award
Value and (ii) the Ainge Trading Price.  As soon as practicable following the
Closing Date, and in any event within thirty (30) days after the Closing Date,
Fox shall, or shall cause the appropriate member of the Fox Group to, pay Ainge
an amount in cash equal to the sum of (A) the excess, if any, of the Cancelled
Fox Equity Award Value over $17,100,000 and (B) $4,000,000, provided that if the
Cancelled Fox Equity Award Value is less than $17,100,000, then the amount in
this clause (B) shall equal $4,000,000 minus 23.34% of the amount by which
$17,100,000 exceeds the Cancelled Equity Award Value.

(b)The Ainge RSUs granted in accordance with this Section 7.3 shall be subject
to the terms and conditions of the applicable stock plan maintained by Ainge
pursuant to which they are granted and an award agreement provided by Ainge
thereunder, which award agreement shall contain terms and conditions that are no
less favorable than the terms and conditions for Ainge RSUs provided to
similarly situated employees of the Ainge Group in the applicable jurisdiction;
provided, that, the vesting dates of any such Ainge RSUs shall be either (x) the
same as the corresponding vesting date as applied to the corresponding Cancelled
Fox Equity Award or (y) such earlier or later vesting date that is consistent
with a regular vesting date under the Ainge Equity Plans, provided that in no
event may any such later vesting date be more than thirty (30) days later than
the date that would have applied pursuant to the foregoing clause (x).  

(c)Notwithstanding anything in this Section 7.3 to the contrary, if (i) the
Ainge Equity Plans do not have a sufficient number of shares of Ainge Common
Stock reserved for issuance in order to make the grants of Ainge RSUs
contemplated by this Section 7.3 or (ii) the vesting period with respect to any
portion of the Ainge RSUs would be less than six (6) months, then Ainge shall
issue awards to the extent of the shortfall in clause (i) or as otherwise
permitted by clause (ii) in the form of either (x) cash-settled restricted stock
units tracking the value of shares of Ainge Common Stock with an equivalent
grant date value rather than Ainge RSUs or (y) a fixed cash retention award
subject to the vesting period described in Section

26

--------------------------------------------------------------------------------

 

7.3(c). In addition, if the Ainge Board (or a committee thereof designated to
administer the Ainge Equity Plans) does not approve the grant of Ainge RSUs
contemplated by Section 7.3(a), then Ainge shall issue such awards in the form
of cash-settled restricted stock units tracking the value of shares of Ainge
Common Stock with an equivalent grant date value rather than Ainge RSUs.

Section 7.4.Necessary Actions.  The Parties shall, as soon as practicable after
the date hereof and in no event later than the Business Day prior to the Closing
Date, take all actions as may be necessary to implement the provisions of this
Article VII, including adopting any necessary resolutions and making any
required plan amendments and award modifications and obtaining any required
consents from Newco Employees.

Section 7.5.SEC Registration. All shares of Ainge Common Stock to be issued in
respect of the Ainge RSUs shall be subject to an effective registration
statement on Form S-8 (or another appropriate form) maintained by Ainge. Ainge
shall use reasonable best efforts to keep such registration statement effective
(and maintain the current status of the prospectus required thereby) for so long
as any such Ainge RSUs remain outstanding.

Section 7.6.Tax and Regulatory Compliance for Retained Fox Equity Awards.  To
the extent any member of the Ainge Group or Newco Group is subject to Tax
withholding, reporting, remitting or payment obligations or any regulatory
filing obligation in connection with the Vested Fox Options or Vested Fox RSUs,
respectively, the Parties agree to cooperate to ensure that such obligations are
met and that any Employment Taxes payable by any member of the Ainge Group or
Newco Group in connection with such awards shall be paid by Fox.  The Parties
hereby acknowledge and agree that (i) the members of the Fox Group shall be
solely responsible for all obligations relating to reporting of Taxes to the
appropriate Governmental Authority and remitting the amounts of any such Taxes
required to be withheld (including any Employment Taxes) to the appropriate
Governmental Authority in connection with the exercise, vesting or settlement of
any such Vested Fox Option or Vested Fox RSU, and no member of the Ainge Group
or the Newco Group shall have any Liability with respect thereto and (ii) Tax
deductions relating to the Vested Fox Options and Vested Fox RSUs shall be
retained by Fox.  The obligations of the members of the Fox Group, Newco Group
and Ainge Group to provide Information to the other party in order to allow the
administration of the Vested Fox Options and Vested Fox RSUs pursuant to this
Article VII are set forth in Article X.

Section 7.7.Compliance.  In the event that the treatment specified in this
Article VII hereof does not comply with applicable Law or results in adverse Tax
consequences to the Parties or any Newco Employees, the Parties agree to
negotiate in good faith alternative treatment that complies with applicable Law
and does not result in adverse Tax consequences to the Parties or any Newco
Employees, subject to any Party’s obligation to reimburse any other Party as set
forth in Section 2.1(d).

27

--------------------------------------------------------------------------------

 

Article VIII

ADDITIONAL COMPENSATION MATTERS

Section 8.1.Workers’ Compensation Liabilities. Effective as of the Effective
Time, Ainge shall assume all Liabilities for Newco Employees related to any and
all workers’ compensation claims and coverage, arising under any law of any
state, territory, or possession of the U.S. or the District of Columbia, and
arising at or after the Effective Time, and Ainge shall be fully responsible for
the administration of all such claims.  If Ainge is unable to assume any such
Liability or the administration of any such claim because of the operation of
applicable state law or for any other reason, Fox shall retain such Liabilities
and Ainge shall reimburse and otherwise fully indemnify Fox for all such
Liabilities, including the costs of administering the plans, programs or
arrangements under which any such Liabilities have accrued or otherwise
arisen.  Fox shall retain all Liabilities for workers’ compensation claims to
the extent arising prior to the Effective Time.  If Fox is unable to retain any
such Liability or the administration of any such claim because of the operation
of applicable state law or for any other reason, Ainge will assume such
Liabilities and Fox shall reimburse and otherwise fully indemnify Ainge for all
such Liabilities, including the costs of administering the plans, programs or
arrangements under which any such Liabilities have accrued or otherwise arisen.

Section 8.2.Code Section 409A.  Notwithstanding anything in this Agreement to
the contrary, the Parties agree to negotiate in good faith regarding the need
for any treatment different from that otherwise provided herein with respect to
the payment of compensation to ensure that the treatment of such compensation
does not cause the imposition of a Tax under Section 409A of the Code.  In no
event, however, will any Party be liable to another in respect of any Taxes
imposed under, or any other costs or Liabilities relating to, Section 409A of
the Code.

Section 8.3.Payroll Matters.  In the case of each Newco Employee, the employer
of such individual as of immediately before the Separation Date shall be
responsible for paying (and the W-2 and other payroll reporting obligations for)
the payroll amount due to such individual for the payroll period (or portion
thereof) ending on the Separation Date, unless otherwise agreed to by Fox and
Ainge (including as set forth in Section 7.4).

Section 8.4.Retention Bonuses.  Ainge shall assume and continue any
change-in-control, retention, transaction bonus or similar arrangements
established by any member of the Fox Group or Newco Group that would result in
any payment or benefit in connection with the consummation of the transactions
contemplated by this Agreement, the Merger Agreement or the Distribution
Agreement and make payments to eligible participants with respect thereto, in
each case in accordance with the terms of such arrangements.  Fox shall, or
shall cause the appropriate member of the Fox Group to, reimburse Ainge in
accordance with the procedures set forth in Section 2.1(d) for the cost actually
incurred by Ainge in making any payment or providing any benefit thereunder,
regardless of when any such cost is incurred.

28

--------------------------------------------------------------------------------

 

Article IX

INDEMNIFICATION

Section 9.1.Indemnification by the Parties.  Except as otherwise specifically
set forth in any provision of this Agreement (including Section 2.1(d)), (i) Fox
shall indemnify, defend and hold harmless the Ainge Indemnitees and Newco
Indemnitees from and against, and shall reimburse such Indemnitees with respect
to, any and all Losses that result from, relate to or arise from, whether prior
to or following the Distribution, any breach by any member of the Fox Group of
any provision of this Agreement and (ii) Ainge and Newco shall, on a joint and
several basis, indemnify, defend and hold harmless the Fox Indemnitees from and
against, and shall reimburse such Fox Indemnitees with respect to, any and all
Losses that result from, relate to or arise from (A), whether prior to, at or
following the Separation Time, any breach by any member of the Ainge Group of
any provision of this Agreement or (B) following the Closing, any breach by any
member of the Newco Group of any provision of this Agreement.

Section 9.2.Procedures for Indemnification.

(a)An Indemnitee shall give the Indemnifying Party notice of any matter that an
Indemnitee has determined has given or would reasonably be expected to give rise
to a right of indemnification under this Agreement (other than a Third-Party
Claim which shall be governed by Section 9.2(b)), within twenty (20) Business
Days of such determination, stating the amount of the Loss claimed, if known,
and method of computation thereof, and containing a reference to the provisions
of this Agreement in respect of which such right of indemnification is claimed
by such Indemnitee or arises; provided, that the failure to provide such notice
shall not release the Indemnifying Party from any of its obligations except and
solely to the extent the Indemnifying Party shall have been actually and
materially prejudiced as a result of such failure.

(b)If a claim or demand is made against an Indemnitee by any Person who is not a
party to this Agreement or an Affiliate of a Party (a “Third-Party Claim”) as to
which such Indemnitee is or reasonably expects to be entitled to indemnification
pursuant to this Agreement, such Indemnitee shall notify the Party that is or
may be required pursuant to this Article IX to make such indemnification (the
“Indemnifying Party”) in writing, and in reasonable detail, of the Third-Party
Claim promptly (and in any event within thirty (30) calendar days) after receipt
by such Indemnitee of written notice of the Third-Party Claim; provided,
however, that the failure to provide notice of any such Third-Party Claim
pursuant to this sentence shall not release the Indemnifying Party from any of
its obligations except and solely to the extent the Indemnifying Party shall
have been actually and materially prejudiced as a result of such failure (except
that the Indemnifying Party or Parties shall not be liable for any expenses
incurred by the Indemnitee in defending such Third-Party Claim during the period
in which the Indemnitee failed to give such notice).  Thereafter, the Indemnitee
shall deliver to the Indemnifying Party, promptly (and in any event within ten
(10) Business Days) after the Indemnitee’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnitee
relating to the Third-Party Claim.

29

--------------------------------------------------------------------------------

 

(c)An Indemnifying Party shall be entitled (but shall not be required) to
assume, control the defense of, and settle any Third-Party Claim, at such
Indemnifying Party’s own cost and expense and by such Indemnifying Party’s own
counsel, which counsel must be reasonably acceptable to the applicable
Indemnitees, if it gives written notice of its intention to do so and agreement
that the Indemnitee is entitled to indemnification under this Article IX to the
applicable Indemnitees within thirty (30) calendar days of the receipt of notice
from such Indemnitees of the Third-Party Claim.  After such notice from an
Indemnifying Party to an Indemnitee of its election to assume the defense of a
Third-Party Claim, such Indemnitee shall have the right to employ separate
counsel and to participate in (but not control) the defense, compromise or
settlement thereof, at its own expense and, in any event, shall reasonably
cooperate with the Indemnifying Party in such defense and make available to the
Indemnifying Party all witnesses, pertinent and material Information and
materials in such Indemnitee’s possession or under such Indemnitee’s control
relating thereto as are reasonably required by the Indemnifying Party; provided,
however, that such access shall not require the Indemnitee to disclose any
information the disclosure of which would, in the reasonable judgment of the
Indemnitee, result in the loss of any existing attorney-client privilege with
respect to such information or violate any applicable Law.

(d)Notwithstanding anything to the contrary in this Article IX, in the event
that (i) an Indemnifying Party elects not to assume responsibility for defending
a Third-Party Claim, (ii) there exists a conflict of interest or potential
conflict of interest, as reasonably determined by counsel for the Indemnitee,
between the Indemnifying Party and the applicable Indemnitee(s) (including if
both are parties to such Third-Party Claim), (iii) any Third-Party Claim seeks
an order, injunction or other equitable relief or relief for other than money
damages against the Indemnitee, (iv) the Indemnifying Party shall not have
employed counsel to represent the Indemnitee within thirty (30) calendar days
after notice from the Indemnitee of such Third-Party Claim or (v) the party
making such Third-Party Claim is a Governmental Authority with regulatory
authority over the Indemnitee or any of its material assets, such Indemnitee(s)
shall be entitled to assume the defense of such Third-Party Claim, at the
Indemnifying Party’s expense, with counsel of such Indemnitee’s choosing.  If
the Indemnitee is conducting the defense against any such Third-Party Claim, the
Indemnifying Party shall reasonably cooperate with the Indemnitee in such
defense and make available to the Indemnitee all witnesses, pertinent and
material Information and materials in such Indemnifying Party’s possession or
under such Indemnifying Party’s control relating thereto as are reasonably
required by the Indemnitee pursuant to a joint defense agreement to be entered
into by Indemnitee and the Indemnifying Party; provided, however, that such
access shall not require the Indemnifying Party to disclose any information the
disclosure of which would, in the reasonable judgment of the Indemnifying Party,
result in the loss of any existing attorney-client privilege with respect to
such information or violate any applicable Law.

(e)No Indemnitee may settle, compromise or admit liability with respect to any
Third-Party Claim without the consent of the Indemnifying Party, which consent
shall not be unreasonably withheld, conditioned or delayed.  If an Indemnifying
Party has failed to assume the defense of the Third-Party Claim, it shall not be
a defense to any obligation to pay any amount in respect of such Third-Party
Claim that the Indemnifying Party was not consulted in the defense thereof, that
such Indemnifying Party’s views or opinions as to the conduct of such defense
were not accepted or adopted, that such Indemnifying Party does not approve of
the

30

--------------------------------------------------------------------------------

 

quality or manner of the defense thereof or that such Third-Party Claim was
incurred by reason of a settlement rather than by a judgment or other
determination of liability.

(f)In the case of a Third-Party Claim, no Indemnifying Party shall consent to
entry of any judgment or enter into any settlement of the Third-Party Claim
without the consent (not to be unreasonably withheld, conditioned or delayed) of
the Indemnitee if the effect thereof is to permit any injunction, declaratory
judgment, other order or other non-monetary relief to be entered, directly or
indirectly, against any Indemnitee, does not release the Indemnitee from all
liabilities and obligations with respect to such Third-Party Claim or includes
an admission of guilt or liability on behalf of the Indemnitee.

(g)Except as otherwise provided in Section 11.13, the indemnification provisions
of this Article IX shall be the sole and exclusive remedy of an Indemnitee for
any monetary or compensatory damages or Losses resulting from any breach of this
Agreement, and each Indemnitee expressly waives and relinquishes any and all
rights, claims or remedies such Person may have with respect to the foregoing
other than under this Article IX against any Indemnifying Party.

Section 9.3.Indemnification Obligations Net of Proceeds Received from Third
Parties.

(a)Any Liability subject to indemnification or contribution pursuant to this
Article IX will be net of any proceeds actually received by the Indemnitee from
any third party (net of any deductible or retention amount or any other third
party costs or expenses incurred by the Indemnifying Party in obtaining such
recovery, including any increased insurance premiums) for indemnification for
such Liability that actually reduce the amount of the Liability (“Third-Party
Proceeds”).  Accordingly, the amount which any Indemnifying Party is required to
pay pursuant to this Article IX to any Indemnitee pursuant to this Article IX
will be reduced by Third-Party Proceeds theretofore actually recovered by or on
behalf of the Indemnitee in respect of the related Liability.  If an Indemnitee
receives a payment required by this Agreement from an Indemnifying Party in
respect of any Liability (an “Indemnity Payment”) and subsequently receives
Third-Party Proceeds, then the Indemnitee will pay to the Indemnifying Party an
amount equal to the excess of the Indemnity Payment received over the amount of
the Indemnity Payment that would have been due if the Third-Party Proceeds had
been received, realized or recovered before the Indemnity Payment was made.

(b)The Indemnitee shall use commercially reasonable efforts to seek to collect
or recover any Third-Party Proceeds to which the Indemnitee is entitled in
connection with any Liability for which the Indemnitee seeks contribution or
indemnification pursuant to this Article IX; provided, however, that the
Indemnitee’s inability to collect or recover any such Third-Party Proceeds shall
not limit the Indemnifying Party’s obligations hereunder.

31

--------------------------------------------------------------------------------

 

Section 9.4.Certain Actions; Substitution; Subrogation.

(a)Certain Actions.  Notwithstanding anything to the contrary set forth in
Section 9.2, Fox may elect to have exclusive authority and control over the
investigation, prosecution, defense and appeal of any and all Actions pending at
the Separation Time which otherwise would be subject to this Article IX and as
to which a member of the Fox Group (other than Newco and the Newco Subs) is also
named as a target or defendant thereunder; provided, however, that (i) Fox and
Newco shall investigate, prosecute, defend and/or appeal such Actions in good
faith, (ii) Fox shall reasonably consult with Newco on a regular basis with
respect to strategy and developments with respect to any such Action, (iii)
Newco shall have the right to participate in (but not control) and employ
separate counsel in connection with the defense, compromise or settlement of
such Action at its own cost and expense and (iv) Fox must obtain the written
consent of Newco, such consent not to be unreasonably withheld, conditioned or
delayed, to settle or compromise or consent to the entry of judgment with
respect to such Action.  After any such compromise, settlement, consent to entry
of judgment or entry of judgment, Fox and Newco shall agree upon a reasonable
allocation to Newco of, and Newco shall be responsible for or receive, as the
case may be, Newco’s proportionate share of any such compromise, settlement,
consent or judgment attributable to Newco, including its proportionate share of
the reasonable costs and expenses associated with defending the same.

(b)Substitution.  In the event of an Action that involves solely matters that
are indemnifiable and in which the Indemnifying Party is not a named defendant,
if either the Indemnitee or the Indemnifying Party so requests, the Parties
shall use commercially reasonable efforts to substitute the Indemnifying Party
for the named but not liable defendant to be removed from such Action and such
defendants shall not be required to make any payments or contribution in
connection therewith (regardless if such removal is successful or not).  If such
substitution or addition cannot be achieved for any reason or is not requested,
the rights and obligations of the Parties regarding indemnification and the
management of the defense of claims as set forth in this Article IX shall not be
affected.

(c)Subrogation.  In the event of payment by or on behalf of any Indemnifying
Party to or on behalf of any Indemnitee in connection with any Third-Party
Claim, such Indemnifying Party shall be subrogated to and shall stand in the
place of such Indemnitee, in whole or in part based upon and in proportion to
the amount of the Indemnitee’s Liability that the Indemnifying Party has paid,
as to any events or circumstances in respect of which such Indemnitee may have
any right, defense or claim relating to such Third-Party Claim against any
claimant or plaintiff asserting such Third-Party Claim or against any other
Person; provided, however, that in no event shall the Indemnifying Party have
any rights under this Section 9.4(c) to assert any claim, action or proceeding
against any customer, material supplier, licensor or employee of the Indemnitee
(whether or not the Indemnitee has been indemnified under this Agreement).  Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.

Section 9.5.Payments.  Indemnification required by this Article IX shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or a Loss or Liability
incurred.

32

--------------------------------------------------------------------------------

 

Article X

GENERAL AND ADMINISTRATIVE

Section 10.1.Sharing of Information.  To the extent permitted by applicable Law,
Fox, Newco and Ainge shall provide to each other and their respective agents and
vendors all Information (other than attorney-client privileged Information or
attorney work product) as the other may reasonably request to enable the
requesting Party to defend or prosecute claims, administer efficiently and
accurately each of its Benefit Arrangements (including in connection with audits
or other proceedings maintained by any Governmental Authority), to timely and
accurately comply with and report under Section 14 of the Securities Exchange
Act of 1934, as amended and the Code, to determine the scope of, as well as
fulfill, its obligations under this Agreement, and otherwise to comply with
provisions of applicable Law.  Fox shall comply with all applicable data privacy
Laws and requirements when collecting, processing, sharing and/or transferring
information relating to an individual or which on its own or with other
information may identify or be used to identify an individual.  Such Information
shall, to the extent reasonably practicable, be provided in the format and at
the times and places requested, but in no event shall the Party providing such
Information be obligated to incur any out-of-pocket expenses not reimbursed by
the Party making such request or make such Information available outside of its
normal business hours and premises.  Any Information shared or exchanged
pursuant to this Agreement shall be subject to the confidentiality requirements
set forth in Article VI of the Distribution Agreement; provided, that,
notwithstanding anything in such Article VI and without otherwise limiting the
provisions of such Article VI, each of the Parties shall comply with any
requirement of applicable Law in regard to the confidentiality of the
Information (whether relating to employee records or otherwise) that is shared
with another Party in accordance with this Section 10.1.  The Parties also
hereby agree to enter into any business associate agreements that may be
required for the sharing of any Information pursuant to this Agreement to comply
with the requirements of HIPAA.  The Parties shall use their best efforts to
secure Consents from employees, former employees and their respective dependents
to the extent required by Law or otherwise to permit the Parties to share
Information as contemplated in this Section 10.1.  Fox shall indemnify, defend
and hold harmless the Ainge Indemnitees and the Newco Indemnitees for any Losses
or Liabilities related to or resulting from the failure by any member of the Fox
Group to provide timely and accurate Information prior to, at or after the
Closing in accordance with this Agreement.  Ainge shall indemnify, defend and
hold harmless the Fox Indemnitees for any Losses or Liabilities related to or
resulting from the failure to provide timely and accurate Information (i) by any
member of the Ainge Group, whether prior to, at or following the Closing, or
(ii) by any member of the Newco Group, following the Closing.

Section 10.2.Reasonable Efforts/Cooperation.  (i) Each of the Parties shall use
reasonable best efforts (subject to, and in accordance with applicable Law) to
take promptly, or cause to be taken promptly, all actions, and to do promptly,
or cause to be done promptly, and to assist and cooperate with the other Parties
in doing, all things reasonably necessary, proper or advisable to consummate and
make effective the transactions contemplated by and carry out the intent and
purposes of this Agreement, including adopting plans or plan amendments and
using reasonable best efforts to obtain satisfaction of the conditions precedent
to each Party’s obligations hereunder within its reasonable control and to
perform all covenants and agreements

33

--------------------------------------------------------------------------------

 

herein applicable to such Party and (ii) none of the Parties will, without the
prior written consent of any other applicable Party, take any action which would
reasonably be expected to prevent or materially impede, interfere with or delay
the transactions contemplated by this Agreement.  Without limiting the
generality of the foregoing provisions of this Section 10.2, (A) where the
cooperation of third parties, such as insurers or trustees, would be necessary
in order for a Party to completely fulfill its obligations under this Agreement,
such Party shall use reasonable best efforts to cause such third parties to
provide such cooperation, (B) each of the Parties shall cooperate on any issue
relating to the transactions contemplated by this Agreement for which the other
Party seeks a determination letter or private letter ruling from the IRS, an
advisory opinion from the Department of Labor or any other filing, consent or
approval with respect to or by a Governmental Authority (C) each of the Parties
shall cooperate in connection with any audits of any Benefit Arrangement or
payroll services with respect to which such Party may have Information, (D) each
of the Parties shall cooperate in coordinating each of their respective payroll
systems and to implement the actions contemplated under Section 8.3, (E) each of
the parties shall cooperate in good faith in connection with the notification
and consultation with works councils, labor unions and other employee
representatives of employees of the Newco Group.

Section 10.3.Employer Rights.  Without limiting Section 2.7 or Section 2.8 and
except as otherwise expressly provided in this Agreement (including Section
2.2), nothing in this Agreement shall prohibit any Party or any of their
respective Affiliates from amending, modifying or terminating any of their
respective Benefit Arrangements at any time within their sole discretion.

Section 10.4.Consent of Third Parties.  If any provision of this Agreement is
dependent on the Consent of any third party and such Consent is withheld, the
Parties shall use their reasonable best efforts to implement the applicable
provisions of this Agreement to the fullest extent practicable.  If any
provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties shall negotiate in good faith to implement
the provision (as applicable) in a mutually satisfactory manner.

Section 10.5.Access to Employees.  On and after the Effective Time, Fox, Newco
and Ainge shall, and shall cause each of their respective Affiliates to, use
their reasonable efforts to make available to each other those of their
employees who may reasonably be needed in order to defend or prosecute any legal
or administrative Action (other than a legal action between or among any of the
Parties) to which any employee, director or Benefit Arrangement of the Fox
Group, Newco Group or Ainge Group is a party and which relates in any way to
their respective employment or to their respective Benefit Arrangements prior to
the Effective Time.  The Party to whom an employee is made available in
accordance with this Section 10.5 shall pay or reimburse the other Party for all
reasonable expenses which may be incurred by such employee in connection
therewith, including all reasonable travel, lodging, and meal expenses.

Section 10.6.Beneficiary Designation/Release of Information/Right to
Reimbursement.  To the extent permitted by applicable Law and except as
otherwise provided for in this Agreement, all beneficiary designations,
authorizations for the release of Information and rights to reimbursement made
by or relating to Newco Employees under Fox Benefit Arrangements shall be
transferred to and be in full force and effect under the corresponding

34

--------------------------------------------------------------------------------

 

Ainge Benefit Arrangements until such beneficiary designations, authorizations
or rights are replaced or revoked by, or no longer apply, to the relevant Newco
Employee.

Article XI

MISCELLANEOUS

Section 11.1.Entire Agreement.  This Agreement, the Merger Agreement, the
Distribution Agreement and the other Ancillary Agreements, including any related
annexes, schedules and exhibits, as well as any other agreements and documents
referred to herein and therein, shall together constitute the entire agreement
between the Parties with respect to the subject matter hereof and thereof and
shall supersede all prior negotiations, agreements and understandings of the
Parties of any nature, whether oral or written, with respect to such subject
matter.

Section 11.2.Governing Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
any choice or conflict of Law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.

Section 11.3.Notices.  All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five (5) Business Days following sending by registered or
certified mail, postage prepaid, (b) when sent, if sent by facsimile, provided,
that the facsimile transmission is promptly confirmed and any facsimile
transmission received after 5:00 p.m. Eastern time shall be deemed received at
9:00 a.m. Eastern time on the following Business Day, (c) when delivered, if
delivered personally to the intended recipient and (d) one (1) Business Day
following sending by overnight delivery via a national courier service and, in
each case, addressed to a Party at the following address for such Party:

(a)If to Fox:

c/o Fortive Corporation
6920 Seaway Blvd

Everett, WA 98203

Attn: General Counsel

E-mail: peter.underwood@fortive.com

Facsimile: (425) 446-5007

with a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn: Thomas W. Greenberg
E-mail: thomas.greenberg@skadden.com
Facsimile: (212) 735-2000

35

--------------------------------------------------------------------------------

 

(b)If to Newco prior to the Distribution Date:

c/o Fortive Corporation
6920 Seaway Blvd

Everett, WA 98203

Attn: General Counsel

E-mail: peter.underwood@fortive.com

Facsimile: (425) 446-5007

with a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn: Thomas W. Greenberg
E-mail: thomas.greenberg@skadden.com
Facsimile: (212) 735-2000

(c)If to Ainge:

c/o Altra Industrial Motion Corp.
300 Granite Street
Suite 201
Braintree, MA 02184
Attn: Glenn E. Deegan, Vice President, Legal and Human Resources,
General Counsel and Secretary
Email: glenn.deegan@altramotion.com
Facsimile: (617) 671-0534

with a copy to (which shall not constitute notice):

Cravath, Swaine & Moore LLP
825 8th Avenue
New York, NY 10019
Attn: Thomas E. Dunn
Email: tdunn@cravath.com
Facsimile: (212) 474-3700

(d)If to Newco on or after the Distribution Date:

c/o Altra Industrial Motion Corp.
300 Granite Street
Suite 201
Braintree, MA 02184
Attn: Glenn E. Deegan, Vice President, Legal and Human Resources,
General Counsel and Secretary
Email: glenn.deegan@altramotion.com
Facsimile: (617) 671-0534

36

--------------------------------------------------------------------------------

 

with a copy to (which shall not constitute notice):

Cravath, Swaine & Moore LLP
825 8th Avenue
New York, NY 10019
Attn: Thomas E. Dunn
Email: tdunn@cravath.com
Facsimile: (212) 474-3700

or to such other address(es) as shall be furnished in writing by any such Party
to the other Party in accordance with the provisions of this Section 11.3.  Any
notice to Fox will be deemed notice to all members of the Fox Group, and any
notice to Newco will be deemed notice to all members of the Newco Group.

Section 11.4.Amendments and Waivers.

(a)This Agreement may be amended and any provision of this Agreement may be
waived, provided, that any such amendment or waiver shall be binding upon a
Party only if such waiver is set forth in a writing executed by such Party and
any such amendment shall be effective only if set forth in a writing executed by
each of the Parties.  No course of dealing between or among any Persons having
any interest in this Agreement shall be deemed effective to modify, amend or
discharge any part of this Agreement or any rights or obligations of any Party
under or by reason of this Agreement.

(b)No delay or failure in exercising any right, power or remedy hereunder shall
affect or operate as a waiver thereof; nor shall any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right,
power or remedy preclude any further exercise thereof or of any other right,
power or remedy.  The rights and remedies hereunder are cumulative and not
exclusive of any rights or remedies that any Party would otherwise have.  Any
waiver, permit, consent or approval of any kind or character of any breach or
default under this Agreement or any such waiver of any provision of this
Agreement must satisfy the conditions set forth in Section 11.4(a) and shall be
effective only to the extent in such writing specifically set forth.

Section 11.5.Early Termination.  This Agreement shall terminate without further
action at any time before the Closing upon termination of the Merger
Agreement.  If so terminated, no Party shall have any Liability of any kind to
the other Party or any other Person on account of this Agreement, except as
provided in the Merger Agreement.

Section 11.6.No Third-Party Beneficiaries.  Except for the provisions of Article
IX with respect to indemnification of Indemnitees, which is intended to benefit
and be enforceable by the Persons specified therein as Indemnitees, this
Agreement is solely for the benefit of the Parties and does not confer on third
parties (including any employees of any member of the Fox Group, the Newco Group
or the Ainge Group) any remedy, claim, reimbursement, claim of action or other
right in addition to those existing without reference to this Agreement.

37

--------------------------------------------------------------------------------

 

Section 11.7.Assignability; Binding Effect.  This Agreement is not assignable by
any Party without the prior written consent of the other Parties and any attempt
to assign this Agreement without such consent shall be void and of no
effect.  This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns.

Section 11.8.Construction; Interpretation.  Headings of the Articles and
Sections of this Agreement are for convenience of the Parties only and shall be
given no substantive or interpretive effect whatsoever.  The table of contents
to this Agreement is for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  Whenever required by the
context, any pronoun used in this Agreement or the Schedules and Exhibits hereto
shall include the corresponding masculine, feminine or neuter forms, and the
singular forms of nouns, pronouns and verbs shall include the plural and vice
versa.  Reference to any agreement, document, or instrument means such
agreement, document or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and if applicable hereof.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The word “extent” in the phrase “to the extent”
when used in this Agreement shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if.” The word “will” when
used in this Agreement shall be deemed to have the same meaning and effect as
the word “shall.” The words “or,” “any” or “either” when used in this Agreement
are not exclusive.  The Parties have participated jointly in the negotiation and
drafting of this Agreement, the Merger Agreement, the Distribution Agreement and
the other Ancillary Agreements.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.  Any payment to be made pursuant hereto shall be
made in U.S. dollars and by wire transfer of immediately available funds.

Section 11.9.Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction.  If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.

Section 11.10.Counterparts.  This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
Party), each of which shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  This Agreement, and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission, shall be treated in all manner and
respects as an original agreement and shall be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person.  At the request of any Party, the other Party shall
re-execute original forms thereof and deliver them to the requesting Party.  No
Party shall raise the use of a facsimile machine or other electronic means to

38

--------------------------------------------------------------------------------

 

deliver a signature or the fact that any signature was transmitted or
communicated through the use of a facsimile machine or other electronic means as
a defense to the formation of a Contract and each such Party forever waives any
such defense.

Section 11.11.Relationship of Parties.  Nothing in this Agreement shall be
deemed or construed by the Parties or any third party as creating the
relationship of principal and agent, partnership, joint venture or joint
employer relationship between or among the Parties, it being understood and
agreed that no provision contained herein, and no act of the Parties, shall be
deemed to create any relationship between or among the Parties other than the
relationship set forth herein.

Section 11.12.Subsidiaries.  Each of the Parties shall cause to be performed all
actions, agreements and obligations set forth herein to be performed by any
Subsidiary or Affiliate of such Party or by any entity that becomes a Subsidiary
or Affiliate of such Party on or after the date hereof.  Each of the Parties may
assign to one of its respective Subsidiaries or Affiliates (including any Person
which becomes a Subsidiary or Affiliate on or after the date hereof) the
requirement to take any or all actions and discharge any or all obligations set
forth herein to be performed or discharged by the Party.  In no event shall this
Agreement be construed as establishing a partnership or joint venture or similar
relationship between or among a Party and its Subsidiaries or Affiliates or to
cause any such Person to be treated as the alter ego of the other.

Section 11.13.Dispute Resolution.  Any controversy, dispute or claim arising out
of, in connection with, or in relation to the interpretation, performance,
nonperformance, validity, termination or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the transactions
contemplated hereby or thereby shall be subject to the dispute resolutions
procedures set forth in Sections 8, 9.4 and 9.5 of the Distribution Agreement.

[Remainder of this page intentionally left blank.]

 

 

39

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

FORTIVE CORPORATION

 

By:

/s/ Jonathan L. Schwarz

 

Name:

Jonathan L. Schwarz

 

Title:

Vice President – Corporate Development

 

STEVENS HOLDING COMPANY, INC.

 

By:

/s/ Emily Weaver

 

Name:

Emily Weaver

 

Title:

President

 

ALTRA INDUSTRIAL MOTION CORP.

 

By:

/s/ Carl R. Christenson

 

Name:

Carl R. Christenson

 

Title:

Chief Executive Officer

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE A

Transferor Fox Non-U.S. Retirement Plans

1.

Germany - Fischer Agreement (Danaher Motion)

2.

Germany - Witsch Agreement (Danaher Motion)

3.

Switzerland - Portescap Retirement Savings Plan (3.1.21)

4.

Japan Pension Plan (Tektronix) – Retirement Plan Allowance (“Taishokukin-Kitei”)

5.

Thomson Early Retirement Plan (Germany)

 

 

 

 

 